Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 1 of 112 PageID #: 20840
                                                                                   1



      1                  IN THE UNITED STATES DISTRICT COURT

      2                   FOR THE EASTERN DISTRICT OF TEXAS

      3                              MARSHALL DIVISION

      4   INTELLECTUAL VENTURES I LLC, )(

      5         PLAINTIFF                     )(    CIVIL ACTION NO.

      6   VS.                                 )(    2:17-CV-577-JRG

      7                                       )(    MARSHALL, TEXAS

      8   T-MOBILE USA, INC., T-MOBILE )(

      9   US, INC., ERICSSON INC., AND )(

     10   TELEFONAKTIEBOLAGET LM              )(

     11   ERICSSON,                           )(    FEBRUARY 7, 2019

     12         DEFENDANTS                    )(    8:28    A.M.

     13                         TRANSCRIPT OF JURY TRIAL

     14               BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

     15                   UNITED STATES CHIEF DISTRICT JUDGE

     16   APPEARANCES:

     17   FOR THE PLAINTIFF:           Mr. T. John Ward, Jr.
                                       Ms. Claire A. Henry
     18                                Ms. Andrea L. Fair
                                       Mr. Wesley Hill
     19                                WARD, SMITH & HILL, PLLC
                                       1507 Bill Owens Parkway
     20                                Longview, Texas 75604

     21   COURT REPORTER:              Ms. Shelly Holmes, CSR, TCRR
                                       Official Reporter
     22                                United States District Court
                                       Eastern District of Texas
     23                                Marshall Division
                                       100 E. Houston Street
     24                                Marshall, Texas 75670

     25   (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 2 of 112 PageID #: 20841
                                                                                   2



      1   FOR THE PLAINTIFF:           Mr. Martin J. Black
                                       Mr. Kevin M. Flannery
      2                                DECHERT LLP
                                       Cira Centre
      3                                2929 Arch Street
                                       Philadelphia, Pennsylvania 19104
      4
                                       Mr. Joseph M. Abraham
      5                                Mr. Timothy F. Dewberry
                                       Mr. Joshua J. Yi
      6                                Mr. Jacob R. Porter
                                       DECHERT LLP
      7                                300 West Sixth Street
                                       Suite 2010
      8                                Austin, Texas 78701

      9                                Ms. Nisha N. Patel
                                       Mr. Ryan T. Banks
     10                                DECHERT LLP
                                       2440 W. El Camino Real
     11                                Suite 700
                                       Mountain View, California 94040
     12

     13   FOR THE DEFENDANTS:          Mr. Douglas M. Kubehl
                                       Mr. Jonathan B. Rubenstein
     14                                Mr. Jeffery S. Becker
                                       BAKER BOTTS LLP
     15                                2001 Ross Avenue
                                       Dallas, Texas 75201
     16
                                       Ms. Melissa R. Smith
     17                                GILLAM & SMITH LLP
                                       303 South Washington Avenue
     18                                Marshall, Texas 75670

     19                                Mr. Asim M. Bhansali
                                       KWUN BHANSALI LAZARUS LLP
     20                                555 Montgomery Street
                                       Suite 750
     21                                San Francisco, California 94111

     22

     23

     24

     25
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 3 of 112 PageID #: 20842
                                                                                   3



      1             (Jury out.)

      2             COURT SECURITY OFFICER:        All rise.

      3             THE COURT:     Be seated, please.

      4             Are the parties prepared to read into the record

      5   the items from the list of pre-admitted exhibits used during

      6   yesterday's portion of the trial?

      7             MS. HENRY:     Yes, Your Honor.

      8             THE COURT:     Please proceed.

      9             MS. HENRY:     My list is a lot shorter today.         PX-29

     10   and PTX-1469.

     11             THE COURT:     All right.     Do Defendants have any

     12   objection to that rendition by Plaintiff?

     13             MS. SMITH:     No, Your Honor.

     14             THE COURT:     Do Defendants have a similar rendition?

     15             MS. SMITH:     Slightly longer, Your Honor.

     16             THE COURT:     Please proceed.

     17             MS. SMITH:     Thank you.

     18             DX-1, DX-2, DX-3, DX-6, DX-18, DX-42, DX-49, DX-52,

     19   DX-86, DX-95, DX-137, DX-159, DX-214, DX-236, DX-250,

     20   DX-277, DX-282, PTX-3, and PTX-1014.

     21             THE COURT:     All right.     Any objection from

     22   Plaintiff?

     23             MS. HENRY:     No, Your Honor.

     24             THE COURT:     All right.     Thank you, counsel.

     25             Are there any other matters we need to take up
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 4 of 112 PageID #: 20843
                                                                                   4



      1   before we bring in the jury, counsel?

      2             MR. BLACK:     No, Your Honor.

      3             THE COURT:     Anything from Defendants?

      4             MS. SMITH:     No, Your Honor.

      5             THE COURT:     All right.     Do we have Dr. Acampora in

      6   the courtroom?

      7             If you'll return to the witness stand, sir.            And I

      8   remind you, you remain under oath.

      9             And, Mr. Black, if you're going to cross, you may

     10   go to the podium.

     11             MR. BLACK:     Thank you, Your Honor.

     12             THE COURT:     Let's bring in the jury, Mr. Johnston.

     13             COURT SECURITY OFFICER:        All rise.

     14             (Jury in.)

     15             THE COURT:     Good morning, members of the jury.

     16   Please have a seat.

     17             We'll continue with the examination of Dr. Tony

     18   Acampora, and Plaintiffs will proceed with cross-examination

     19   of the witness.

     20             Mr. Black, you may proceed.

     21             MR. BLACK:     Thank you, Your Honor.

     22    ANTHONY ACAMPORA, Ph.D., DEFENDANTS' WITNESS, PREVIOUSLY

     23                          SWORN CROSS-EXAMINATION

     24   BY BLACK:

     25   Q.   Dr. Acampora, good morning.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 5 of 112 PageID #: 20844
                                                                                   5



      1   A.   Good morning.

      2   Q.   Let's get right to the heart of it.          You've come here

      3   today to kill Dr. Jorgensen's patents; isn't that right?

      4   A.   I came to offer opinions concerning the validity of

      5   Dr. Jorgensen's patents.

      6   Q.   And if the jury accepts your opinions and finds in favor

      7   of the Defendants, there will be a federal court judgment

      8   stating that these patents are invalid for all time; isn't

      9   that right?

     10   A.   That's correct.

     11   Q.   Now, the burden is on the Defendants here, right?

     12   A.   That's my understanding.

     13   Q.   And the burden is by clear and convincing evidence,

     14   right?

     15   A.   That also is my understanding.

     16   Q.   And there's two parts to that, right?          There's clear and

     17   convincing, right?

     18   A.   Yes.

     19   Q.   So if the jury were to conclude that the presentation

     20   that you did yesterday was not clear to them, they can stop

     21   right there and check the box for validity on the jury

     22   verdict form; isn't that right?

     23   A.   No.    That's the jury's decision to make.         I'm not about

     24   to tell them how to make that.

     25   Q.   Well, you would agree, wouldn't you, that all issued
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 6 of 112 PageID #: 20845
                                                                                   6



      1   patents are accorded a presumption of validity based on the

      2   presumption that the United States Patent and Trademark

      3   Office acted correctly in issuing the patent.

      4             You agree with that, don't you?

      5   A.   That is my understanding, yes.

      6   Q.   Okay.   Now, you're an expert in this case.          There's no

      7   ambiguity about whether you're an expert or a fact witness,

      8   right?

      9   A.   Correct.

     10   Q.   And your rate is $725.00 an hour.

     11   A.   That's correct.

     12   Q.   And you've expended something on the order of 250 to 300

     13   hours so far on this case, right?

     14   A.   That's correct.

     15   Q.   So we have somewhere in the neighborhood of $200,000.00

     16   for you and something in the neighborhood of $2,000.00 [sic]

     17   for Dr. Wicker, who we heard from yesterday, so there's over

     18   $400,000.00 that's been spent on the two of you alone in

     19   preparing expert reports in this case.

     20             THE COURT:     Slow down, Mr. Black, please.

     21             MR. BLACK:     Yes, Your Honor.

     22             THE COURT:     Please slow down.

     23   A.   Can you repeat the question, please?

     24   Q.   (By Mr. Black)     You spent over $200,000.00 of time on

     25   this case so far, correct?
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 7 of 112 PageID #: 20846
                                                                                   7



      1   A.   Correct.

      2   Q.   And we heard --

      3   A.   Approximately 200,000.

      4   Q.   And we've heard from Dr. Wicker that he spent over

      5   $200,000.00 of time on the case, correct?

      6   A.   Correct.

      7   Q.   And that means that over $400,000.00 has been expended

      8   by the Defendants simply in preparing the expert reports in

      9   this case, correct?

     10   A.   That's correct.

     11   Q.   Now, it would be crazy to pay all that money if there

     12   were no potential damages here; is that right?

     13   A.   You'd have to ask the Defendants.

     14   Q.   Let's talk about your report.        Yesterday, I held up

     15   Dr. Wicker's report.       Do you remember that?

     16   A.   I did.

     17   Q.   It was about this thick.       Do you remember?

     18   A.   Yes.

     19   Q.   This is your report.      We had to put it in two binders;

     20   is that right?

     21   A.   Even thicker, yes.

     22   Q.   Your report is 959 pages, correct?

     23   A.   Yes.

     24   Q.   3,498 individual paragraphs, correct?

     25   A.   Correct.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 8 of 112 PageID #: 20847
                                                                                   8



      1   Q.   Plus attachments, right?

      2   A.   Correct.

      3   Q.   Including the prior work that you've done in other cases

      4   and other things like the materials that you considered,

      5   correct?

      6   A.   And my CV, yes.

      7   Q.   And your CV.

      8              How much time did you spend just in the

      9   report-writing process?

     10   A.   Can I ask a clarification on that?

     11   Q.   Well --

     12              THE COURT:    Tell him you either -- tell him you

     13   don't understand the question, if you don't understand the

     14   question.

     15   A.   I don't understand the question.

     16   Q.   (By Mr. Black)     Of the 250 hours that you spent,

     17   excluding the time preparing for depositions from -- for

     18   your testimony here, how many hours did you spend in the

     19   process?

     20   A.   As I understand the question, probably on the order of

     21   approximately 150 hours.

     22   Q.   Okay.     150 hours, 959 pages, that's 6 pages an hour,

     23   right?

     24   A.   Right.

     25   Q.   And this report is pretty dense.         It's single spaced.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 9 of 112 PageID #: 20848
                                                                                   9



      1   Lots of technical material in there, right?

      2   A.   That is correct.

      3   Q.   Now, your report-writing process does not involve you

      4   doing the typing of your report on your own, correct?

      5   A.   Partially.

      6   Q.   You receive a report from the lawyers that you're

      7   working with and then you edit it, correct?

      8   A.   Partially.

      9   Q.   You did not type all of your report, correct?

     10   A.   That's correct.

     11   Q.   Your report was prepared based on numerous telephone

     12   calls in which you expressed what your opinions were, and

     13   you asked someone -- you're not sure who that was -- to

     14   capture as best they could the opinions -- what your

     15   opinions were because you don't type very well, right?

     16   A.   If I excise out the technical tutorial and the legal

     17   guidelines, that's essentially correct.

     18   Q.   And how much of the 959 pages would fall in that

     19   category that you just mentioned?

     20   A.   Oh, the majority of them for sure, but even there, as

     21   part of the editing process, I could not tell you how much

     22   of that I actually typed.

     23   Q.   You asked someone to prepare a draft for you based on

     24   your discussions, correct?

     25   A.   That is correct.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 10 of 112 PageID #: 20849
                                                                                    10



       1   Q.   Who?

       2   A.   I asked attorneys at Baker and Botts.

       3   Q.   So you worked closely with the attorneys in preparing

       4   your report, correct?

       5   A.   I expressed my opinions to them and asked them to

       6   take -- to make an effort to capture my ideas in the report,

       7   which I would then heavily edit, which I did, because, in

       8   many cases, they didn't quite capture the thought that I had

       9   expressed.

     10    Q.   So someone at Baker Botts wrote almost all of the

     11    959-page report, and then you edited it, right?

     12    A.   Again, not quite.     Some of those -- some of that

     13    material I wrote myself, first draft, and some of that

     14    material was actually given to me that I didn't edit at all,

     15    the legal guidelines.

     16                For the rest of the report, by and large, your

     17    characterization is correct.        Somebody else typed the first

     18    draft, which I then heavily edited.

     19    Q.   There are a lot of words and paragraphs and full

     20    sentences in the report, which will have been written by

     21    Baker Botts, but, of course, you read them and affirmed that

     22    you agreed with them and signed the report, correct?

     23    A.   No.    I edited them -- I have no -- there was some

     24    sentences that did not require editing, if that's what

     25    you're asking --
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 11 of 112 PageID #: 20850
                                                                                    11



       1   Q.   Yes.

       2   A.   -- which I did read and eventually signed.           And this

       3   didn't happen once.      This went through several iterations.

       4   Q.   So it wasn't like you were getting on the phone and

       5   dictating to someone on other end of the line, here are my

       6   opinions, because it would take a quite a lot of time to

       7   dictate 8- or 900 pages over the phone, wouldn't it?

       8   A.   It wasn't dictation of something that I composed asking

       9   for somebody to merely type.        I expressed my opinions, and

     10    then I asked somebody to try to capture those opinions.

     11    I did not dictate.

     12    Q.   So you expressed your general opinions, and then someone

     13    fleshed out the details, sent you hundreds of pages of

     14    materials, which you then edited and signed your name to,

     15    correct?

     16    A.   No.

     17    Q.   You signed your -- you signed the report, right?

     18    A.   Eventually.

     19    Q.   And when you gave your opinions, were they as detailed

     20    as what you got back in the report, or was there additional

     21    information in the report that you had not expressed in your

     22    phone calls?

     23    A.   Well, again, we -- excluding tutorial materials and

     24    legal guidelines?

     25    Q.   Yes.   The bulk of the report, the opinions in this case
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 12 of 112 PageID #: 20851
                                                                                    12



       1   that you're -- that you are providing to try to kill

       2   Dr. Jorgensen's patents.

       3   A.   Well, the -- the opinions that I expressed in the report

       4   are my own.    You were asking, I think, about the level of

       5   detail of the conversations.        They were quite detailed.

       6   Q.   But they didn't include everything in the 900 pages of

       7   opinions in this report, correct?

       8   A.   Well, as part of the editing process, I believe I added

       9   some material, if that's what you're asking me.

     10    Q.   It's normal in patent litigation for the lawyers to

     11    coordinate closely with experts in drafting the report,

     12    isn't it?

     13    A.   I don't know if it's normal.        Many, if not most of them

     14    that I've been involved in, that has been the case.

     15    Q.   Well, in your case, you provided your general opinions

     16    to the lawyers, who send you back the report with a fully

     17    fleshed out written document, right?

     18    A.   They were more than general opinions.          They were quite

     19    specific opinions.

     20    Q.   Specific opinions, but how long -- how long do you

     21    suppose it would take to read all of this over the phone?

     22    A.   I'm not sure I understand the question.

     23    Q.   Well, it's not like you took -- you had a series of

     24    phone calls where you told them all of your opinions in

     25    here.   This is so detailed.       That's not possible, is it?
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 13 of 112 PageID #: 20852
                                                                                    13



       1   A.   Well, I didn't -- I didn't read from the script over the

       2   phone.   We had discussions where I was explaining the prior

       3   art to them, expressing where I believe the limitations were

       4   found, expressing in detail what my opinions were concerning

       5   a particular reference, and then somebody tried to capture

       6   those lengthy phone calls in a manuscript.

       7             I then received that manuscript and spent a couple

       8   of days editing it.      It went back -- went back, was heavily

       9   redlined, change this, change this, change this.             I got a

     10    second draft, I went through that in detail, and this

     11    process continued several times.

     12    Q.   But in any case, you certainly don't believe there's

     13    anything wrong in sharing drafts with the lawyers and making

     14    comments in the editing process you just described, right?

     15    A.   I don't see anything wrong with that.

     16    Q.   And it will be wrong for anyone to suggest that an

     17    expert for the Plaintiff who was involved in that kind of

     18    process had done anything wrong.         Same process you followed,

     19    right?

     20    A.   Well, I can't comment on that.        I know the process I

     21    followed.    I don't believe there's anything wrong.

     22    Q.   Okay.

     23    A.   I don't know the process that any other witness may have

     24    followed.

     25    Q.   Now, you know the process well because you've been an
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 14 of 112 PageID #: 20853
                                                                                    14



       1   expert witness many times, correct?

       2   A.   I have been an expert witness many times.           The process

       3   is not always the same, but I know the process that I

       4   described to you well, yes.

       5   Q.   You have 34 cases listed in which you've provided

       6   deposition or trial testimony in your report, correct --

       7   list in your report?

       8   A.   Over the past seven years, that's correct.

       9   Q.   34 cases over the last seven years, so it's about five

     10    cases a year, right?

     11    A.   That's the division, yes, not equally spread out.

     12    Q.   Right.   So you're in deposition or trial testifying in

     13    patent cases every two and a half months, something like

     14    that?

     15    A.   On average.

     16    Q.   You generally represent Defendants, correct?

     17    A.   Not exclusively, but most of the matters that -- listed

     18    on that particular part of my CV were on behalf of

     19    Defendants, that's correct.

     20    Q.   Right.   And when you say the particular part of the CV,

     21    that's the section that is required by the rules that you

     22    must disclose, the work that you've done for at least the

     23    last five years, correct?

     24    A.   Yeah, list of prior testimony.        My list happens to go

     25    back seven years.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 15 of 112 PageID #: 20854
                                                                                    15



       1   Q.   Now, you testified yesterday that the task of

       2   considering whether a patent is valid or invalid is not

       3   something that you take lightly, correct?

       4   A.   That's correct.

       5   Q.   You said you wouldn't want your property taken away,

       6   you'd want to be sure -- want to make sure that you've done

       7   a thorough job before giving an invalidity opinion, right?

       8   A.   I'm not sure I said it quite that way, but I -- but

       9   some -- something to that effect, yes.

     10    Q.   And you agree with that statement, right?

     11    A.   Well, except for the use of the word "sure," as in

     12    certainty.    I think you asked me earlier, the -- the

     13    standard is clear and convincing evidence, not absolute

     14    certainty.

     15    Q.   Okay.   One of the things that you have to do in making

     16    clear to yourself that the patent is invalid is to do a

     17    thorough review of the file history, right?

     18    A.   Well, I did review the file history, if that's what

     19    you're asking.

     20    Q.   I'm asking you whether it would be unfair to render an

     21    opinion that a patent is invalid without first doing a

     22    thorough review of the file history; isn't that right?

     23    A.   Yes, at least the portion where there was some dialog

     24    between the applicant for the patent and the Patent Office,

     25    the so-called Office Actions.        Yes, I would like to -- I
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 16 of 112 PageID #: 20855
                                                                                    16



       1   would like to know what -- what the nature of that exchange

       2   was --

       3   Q.   And you'd also --

       4   A.   -- what representations the inventor made, what

       5   objections the Patent Office made.

       6   Q.   And that's -- you'd also want to know what prior art the

       7   Patent Office had before it at the time that it issued the

       8   patent, right?

       9   A.   Well, I'd want to know that, but as I testified

     10    yesterday, that's not something that was paramount in my

     11    mind because my understanding is I was to render an

     12    independent judgment regardless of what the Patent Office

     13    might have considered.       If the Patent Office had expressly

     14    discussed a particular reference --

     15              THE COURT:     Dr. Acampora, you're way past answering

     16    the question.     Please wait until you hear the question,

     17    answer the question, and limit your answer to the question

     18    that's asked.

     19              Defense counsel is going to get a chance to ask you

     20    additional questions, as you know, after Mr. Black's

     21    finished.    So limit your answers to his questions, okay.

     22              THE WITNESS:     Yes, Your Honor.

     23              THE COURT:     Let's proceed.

     24    Q.   (By Mr. Black)    In rendering an invalidity opinion

     25    before a jury, to ask a jury to overturn the decision of the
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 17 of 112 PageID #: 20856
                                                                                    17



       1   Patent Office to grant a United States patent, it is true

       2   that it is important for an expert, giving such an opinion,

       3   to thoroughly review the file history, correct?

       4   A.   I believe that it's important to thoroughly review at

       5   least portions of the file history.

       6   Q.   And those portions would include the list of prior art

       7   that was reviewed by the Patent Office, correct?

       8   A.   I believe it's important to review that.

       9   Q.   Yes.     And that list is printed right on the face of the

     10    patent, correct?

     11    A.   It is.

     12    Q.   Now, you said that you did a review of the file history

     13    of the '629 patent, correct?

     14    A.   That's correct.

     15    Q.   And in your report, at Paragraph 190, we have the sum

     16    total of that analysis?

     17                MR. BLACK:   Could we put that up on the screen?

     18    That's on Page 66.

     19    Q.   (By Mr. Black)      That was your analysis of the

     20    prosecution history of the '629 patent, correct?

     21    A.   Not completely.

     22    Q.   That's all you said in your report, right?

     23    A.   Well --

     24    Q.   Correct?     Yes or no, Dr. Acampora?

     25    A.   No.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 18 of 112 PageID #: 20857
                                                                                    18



       1   Q.   Okay.    So your report was not complete?

       2   A.   That's not what I said.

       3   Q.   The '629 patent is one of the patents on which you've

       4   rendered an opinion of invalidity, correct?

       5   A.   That's correct.

       6               MR. BLACK:   Let's go to the slides.

       7   Q.   (By Mr. Black)      Okay.   This is -- this is -- on the '629

       8   patent --

       9               MR. BLACK:   Actually, I'm sorry, pull out the '629

     10    patent.      It's the next slide.    Sorry.    It's the next slide,

     11    Slide 4.      Go to Slide 4.

     12    Q.   (By Mr. Black)      Okay.   This is the face of the '629

     13    patent, correct?

     14    A.   That's correct.

     15    Q.   And right there on the face of the '629 patent is a

     16    reference to Turina, Patent No. 6,031,832, correct?

     17    A.   It -- it is, but I'm not sure that the cite that you

     18    have enlarged is on the face or on the second page.

     19    Q.   This is the section of the references cited, which

     20    begins on the first page, flows over to the second page,

     21    correct?

     22    A.   Yes.    It was an extensive list on the second page.           The

     23    cite here is part of that extensive list.

     24                MR. BLACK:   Your Honor, move to strike.        It was a

     25    yes or no question.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 19 of 112 PageID #: 20858
                                                                                    19



       1               THE COURT:     He answered it yes, and that was the

       2   complete answer.       The section of his answer beyond "yes,"

       3   I'll strike as nonresponsive.

       4               Again, Dr. Acampora, please limit your answers to

       5   the questions that were asked, all right?

       6               THE WITNESS:     Yes, sir.

       7               THE COURT:     Let's proceed.

       8               MR. BLACK:     Yes, Your Honor.

       9   Q.   (By Mr. Black)      Now, in your report you wrote in

     10    Paragraph 171 --

     11                MR. BLACK:     Let's go to the next slide.

     12    Q.   (By Mr. Black)      -- I have reviewed the common

     13    specification to all the asserted patents, as well as

     14    selected portions of the file history of related patents.

     15                Correct?

     16    A.   Yes.

     17    Q.   And that included the '629 patent, correct?

     18    A.   Yes.

     19    Q.   And you agree that for rendering an opinion in this case

     20    on invalidity, you needed to do a thorough review of the

     21    file history, right?

     22    A.   Yes.

     23                MR. BLACK:     Go to the next slide, please?

     24    Q.   (By Mr. Black)      Now, Paragraph 200 of your report, you

     25    describe the Turina patent, 6,031,832, correct?
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 20 of 112 PageID #: 20859
                                                                                    20



       1   A.   Yes.

       2   Q.   And you said Turina is prior art because it was filed on

       3   November 27th, 1996, correct?

       4   A.   Correct.

       5   Q.   And then you wrote:      Turina is not art of record during

       6   prosecution, so I am not aware of any facts indicating the

       7   examiner considered Turina during prosecution.

       8               That's what you wrote in your original report,

       9   right?

     10    A.   Yes, it is.

     11    Q.   Turina was right on the second page of the patent in the

     12    references cited, correct?

     13    A.   That's correct.

     14    Q.   Now, on Tuesday of this week in the middle of trial, you

     15    provided a supplemental report to us, correct?

     16    A.   I did.

     17                MR. BLACK:   Next slide, please.

     18    Q.   (By Mr. Black)      And what you did is you gave us a

     19    new Paragraph 200 where you struck out that provision

     20    and now claim that you understand that Turina was

     21    considered during prosecution by the Patent Office,

     22    correct?

     23    A.   That's correct.

     24    Q.   Had you thoroughly reviewed the file history, you would

     25    have seen that Turina was art of record before the patent
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 21 of 112 PageID #: 20860
                                                                                    21



       1   examiner, right?

       2   A.   I did.

       3   Q.   And your report, though, which you gave to us said that

       4   you didn't know.

       5   A.   That was an error.

       6   Q.   You made an error about whether the key prior art

       7   reference in the case, the only one asserted against the

       8   '629 patent as invalidating it, had been known to the Patent

       9   Office before they issued the patent, correct?

     10    A.   The mistake is in my report, correct.

     11    Q.   And the only -- and the point that you realized that was

     12    in the middle of this trial, right?

     13    A.   Realized what?    I'm not sure -- I don't understand.

     14    Q.   When did you realize that this Paragraph 200 was

     15    supposedly mistaken, that you had, in fact, known that

     16    Turina was before the office?

     17    A.   Several days ago is when I realized that my report, as

     18    originally filed, had a mistake.

     19    Q.   How many days ago?

     20    A.   It was Sunday or Monday.

     21    Q.   And then on Tuesday -- on Tuesday, your lawyers made an

     22    emergency supplemental expert report filing with us to --

     23    to -- to correct this supposed error, correct?

     24    A.   I don't know if I would characterize it that way.

     25    Q.   But Tuesday afternoon in the middle of this trial was
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 22 of 112 PageID #: 20861
                                                                                    22



       1   when we first received this, right?

       2   A.   I don't know when you received it, but that's probably

       3   right.

       4               MR. BLACK:   All right.    Now, let's go to Slide 13.

       5   Q.   (By Mr. Black)      We had a lot of discussion yesterday

       6   about Forslow.     Do you recall that?

       7   A.   I do.

       8   Q.   And Forslow was also art of record before the Patent

       9   Office with respect to the '206 patent, correct?

     10    A.   That's correct.

     11    Q.   Now, when the Patent Office reviews art, there's a

     12    process for doing that, right?

     13    A.   I don't know.

     14    Q.   How many file histories have you read?

     15    A.   Oh, I've read many file histories.

     16    Q.   You don't understand the -- the process for submitting

     17    art to the Patent Office to have it reviewed, and the Patent

     18    Office reviews the art?

     19    A.   I understand the process of submitting art, yes.

     20    Q.   Right.    And that's done through what's called an IDS,

     21    right?

     22    A.   I believe that's what it's known as.

     23    Q.   It's an information disclosure statement, correct?

     24    A.   Yes.

     25    Q.   And what the Patent Office does is it requests -- or
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 23 of 112 PageID #: 20862
                                                                                    23



       1   actually, the patentee is under an obligation to provide any

       2   prior art that it's aware of to the Patent Office, correct?

       3   A.   I don't know if that's correct.

       4   Q.   Okay.     But you do know that it's common for prior art to

       5   be submitted to the Patent Office, correct?

       6   A.   Yes.     I've submitted patents myself, including the

       7   closest art.

       8   Q.   Right.     And when that happens, the Patent Office keeps a

       9   record of it, and that art then gets printed on the face of

     10    the patent, correct?

     11    A.   That's my understanding, yes.

     12    Q.   So with respect to the '206 patent, there was an

     13    information disclosure statement, an IDS, correct?

     14    A.   Yes.

     15                MR. BLACK:   And I'm going to put up on the ELMO, if

     16    I could?

     17    Q.   (By Mr. Black)      Sorry.   I just want to point out that

     18    the -- the prior art is before the Patent Office.             I'm just

     19    establishing it's before the Patent Office.           We're not going

     20    to go further into what the examiner may have done or not

     21    done, right?

     22    A.   Was that a question?

     23    Q.   No.     I'm just telling you where -- where we're going

     24    here.

     25                So this is --
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 24 of 112 PageID #: 20863
                                                                                    24



       1               THE COURT:   Well, it needs to be a question.

       2               MR. BLACK:   I -- I understand, Your Honor.

       3   Q.   (By Mr. Black)      This is an information disclosure

       4   statement, correct?

       5   A.   Yes.

       6   Q.   And this is in the file history for the '206 patent,

       7   correct?

       8   A.   I believe so.

       9   Q.   And right at the top, there's the Forslow reference,

     10    right?

     11    A.   Yes.

     12    Q.   And then what the office does with that is they put the

     13    information disclosure statement in the file, correct?

     14    A.   Yes.

     15    Q.   And it's in the file history for people to review later,

     16    like you, right?

     17    A.   Yes.

     18    Q.   And they make it easy for everybody by printing these

     19    numbers on the face of the patent, correct?

     20    A.   Well, they appear on the face of the patent.

     21    Q.   Right.    And both Forslow and Turina appear on the face

     22    of the patents which you are asserting should be

     23    invalidated, correct?

     24    A.   I don't understand the question.

     25    Q.   Both Turina and Forslow, the two references that
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 25 of 112 PageID #: 20864
                                                                                    25



       1   yesterday you said should invalidate the patents-in-suit,

       2   were printed on the face or the second page of the patents

       3   that Dr. Jorgensen obtained which you are now opining are

       4   invalid, correct?

       5   A.   Well, I recall Forslow on the face of the '206 and

       6   Turina on the face of the '629, if that's what you're

       7   asking.

       8   Q.   Right.    Two out of the three patents you're asserting

       9   are invalid, you're asserting that they are invalid over art

     10    that is referenced on the face of the second page of the

     11    patent, right?

     12    A.   That's correct.

     13    Q.   Okay.    You said that the error on the '629 patent with

     14    respect to Turina was a cut-and-paste error; is that right?

     15    A.   I don't know how the mistake was made.          It may have

     16    been -- it may have been a cut-and-paste error.

     17    Q.   Was it your cut-and-paste or someone else's

     18    cut-and-paste?

     19    A.   I don't know.

     20    Q.   Well, you said cut and paste yesterday.          What -- what

     21    was cut and paste?

     22    A.   Can I explain?

     23    Q.   On redirect, you can explain.

     24              Do you think that it was your error, or do you

     25    think that it was the lawyers who provided the content of
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 26 of 112 PageID #: 20865
                                                                                    26



       1   the report to you who made the error?

       2   A.   I don't know.

       3   Q.   Okay.   Do you know who Mr. Turina is?

       4   A.   The inventor of the '629 patent.

       5   Q.   He's an employee of -- of Ericsson, right?

       6   A.   I don't know that today.       At the time, perhaps.

       7   Q.   Did you hear the testimony the other day about

       8   Mr. Turina?

       9   A.   I recall the Turina patent came up for discussion.

     10    Q.   Okay.   Do you -- do you know one way or the other

     11    whether Mr. Turina is at Ericsson now?

     12    A.   I don't know.

     13    Q.   He was identified as the inventor on the face of the

     14    patent, and the patent was assigned to Ericsson, correct?

     15    A.   That's correct.

     16    Q.   So at least as of the time that the patent issued, he

     17    was at Ericsson.

     18    A.   It would appear to be the case.

     19    Q.   Okay.   Have you made any attempts to contact him or

     20    determine whether he was available to discuss his inventions

     21    and work at Ericsson?

     22    A.   No.

     23    Q.   The Forslow reference has a filing date of May 29th,

     24    1998, correct?

     25    A.   That sounds right.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 27 of 112 PageID #: 20866
                                                                                    27



       1   Q.   He was also a -- an Ericsson employee, at least at the

       2   time that he did the work involved in the patent, correct?

       3   A.   So it would appear.

       4   Q.   Did you make any attempt to contact him about his

       5   work --

       6   A.   No.

       7   Q.   -- for Ericsson?

       8               May 29th, 1998, is shortly before -- about six

       9   weeks before the filing of the first provisional application

     10    by Dr. Jorgensen, right?

     11    A.   Well, it was approximately six weeks before the priority

     12    date of the -- what patent were you asking about?

     13    Q.   I'm asking about Forslow.

     14    A.   Yes.     So it was six weeks prior to the filing date --

     15    the priority date of the -- I believe it was in the '206

     16    patent.     I don't have the timeline in front of me.

     17    Q.   Now, Forslow, you described as a 2.5G technology, I

     18    believe?

     19    A.   That's not what I -- that was not my testimony.

     20    Q.   You referred to 2.5G yesterday, correct?

     21    A.   GPRS is a 2.5G technology.

     22    Q.   Right.     2G was just the voice technology, right?

     23    A.   2G was intended primarily for plain old circuit switch

     24    telephony.

     25    Q.   Right.     Circuit switch not -- not packet switch, right?
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 28 of 112 PageID #: 20867
                                                                                    28



       1   A.   That's correct.

       2   Q.   And then between 2G and 3G, they tried to add and did

       3   add the first data service, which was called GPRS, right?

       4   A.   That is correct.

       5   Q.   And people commonly call that 2.5G, right?

       6   A.   Some call it 2G, some call it 2.5G.

       7   Q.   You had a diagram up yesterday of Forslow.           It looked

       8   like this.      Remember that?

       9   A.   I do.

     10    Q.   And that's from Figure 11 of Forslow, right?

     11    A.   As I annotated it, yes.

     12    Q.   Right.     And under Figure 11, there's a couple of words

     13    there, BSS, left paren, BSC-BTS's, right paren.            Do you see

     14    that?

     15    A.   Correct.

     16    Q.   You called that a box yesterday, I think, right?

     17    A.   I may have, but I would accept that as being a box, yes.

     18    Q.   You didn't mean to imply that that was a single thing, a

     19    box like the little base station that somebody put on the

     20    table over here a couple times during the trial, right?

     21    A.   That's correct.

     22    Q.   Because a BSC and a BTS is a network, isn't it?

     23    A.   It's the base station system, BSS.

     24    Q.   And it consists of a base station controller, correct?

     25    A.   The base station controller is part of the base station
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 29 of 112 PageID #: 20868
                                                                                    29



       1   system, correct?

       2   Q.   Plus a large number of base stations usually, correct?

       3   A.   No, not correct.

       4   Q.   The base station controller controls numerous base

       5   stations, right?

       6   A.   Numerous base transceiver systems, the -- the towers

       7   with different radios.

       8   Q.   Do people call BTS's base stations?

       9   A.   No.   The base station consists of the base transceiver

     10    system, the radio equipment, and the antenna, plus the base

     11    station controller.      Those are part of the base station.

     12    Q.   How many BTS's does a base station controller control?

     13    A.   I don't know the maximum, but the minimum is 1.

     14    Q.   And the maximum is several hundred, if not 512, correct?

     15    A.   I don't know if that's the case.

     16    Q.   The typical configuration would be a base station

     17    controller and dozens or even hundreds of base stations that

     18    are controlled by it, correct?

     19    A.   That might be the case.

     20    Q.   How many base station controllers do you suppose there

     21    are in the state of Texas -- not now -- let me rephrase.

     22               During the 2G era, how many base station

     23    controllers do you suppose there were in the state of Texas

     24    for AT&T?

     25    A.   I don't know if 2G -- if -- if GSM was even deployed in
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 30 of 112 PageID #: 20869
                                                                                    30



       1   the state of Texas.      There were two second generation

       2   standards.

       3   Q.   Let's assume for the sake of argument that 2G was

       4   deployed in the state of Texas.         How many base station

       5   controllers would you have expected to see covering the

       6   state?

       7   A.   I don't understand the question.

       8   Q.   If someone wanted to implement 2G in the state of Texas

       9   to provide 2G telephony, mobile telephony to customers, how

     10    many base station controllers would they have to use?

     11    A.   I don't understand the question.

     12    Q.   A base station controller controls base stations, right?

     13    A.   No.   A base station controller is a part of the base

     14    station.

     15    Q.   How many BTS's would it take to cover the state of Texas

     16    in the 2G era?

     17    A.   I don't understand that question.

     18    Q.   What's the thing in 2G that communicates wireless voice

     19    to the phone?

     20    A.   The base station.

     21    Q.   And is that different from the BTS?

     22    A.   In GSM, the base -- the BTS is a part of the base

     23    station system.     That's true in GSM.

     24    Q.   In a 2G system, how many base stations would you need to

     25    cover the state of Texas, 1, 5, 10, a hundred, 500?             You're
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 31 of 112 PageID #: 20870
                                                                                    31



       1   an expert.     What's your estimate?

       2   A.   Which 2G system?

       3   Q.   You pick one.     I tell you what, how about the one in the

       4   Forslow patent?

       5   A.   The GSM system?     I don't know.

       6   Q.   Do you suppose it's more than one?

       7   A.   I don't know.

       8   Q.   You don't know whether you could cover the whole state

       9   of Texas with one cell tower and base station?

     10    A.   I don't know if GSM was deployed in Texas.

     11    Q.   I'm asking you, let's say you were going to deploy a 2G

     12    system according to Forslow in the state of Texas.             How many

     13    base stations would it require?

     14    A.   I don't know.

     15    Q.   And -- more than a hundred, right?

     16    A.   Towers?

     17    Q.   Base stations.

     18    A.   I don't -- I don't know.

     19    Q.   You can't say whether it's more or less than a hundred

     20    base stations to cover Texas?

     21    A.   I don't know.

     22              MR. BLACK:    Let's take a look at Slide 17.

     23    Q.   (By Mr. Black)     This is a diagram from the patent,

     24    right?

     25    A.   Figure 2 from Forslow, that's correct.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 32 of 112 PageID #: 20871
                                                                                    32



       1   Q.   And you produced a demonstrative with this diagram

       2   during the course of preparing your testimony, correct?

       3   A.   That's correct.

       4   Q.   And you showed this to the jury yesterday, right?

       5   A.   I did.

       6               MR. BLACK:   Can we go back one slide, please?

       7   Q.   (By Mr. Black)      Now, we've just cut off the -- some

       8   things at the bottom, and I just want to confirm.             This is

       9   the configuration that the patent described as being in the

     10    prior art, right?

     11    A.   That's correct.

     12    Q.   And on the right, we have the PSTN, correct?

     13    A.   Yes.

     14    Q.   And that's the public switch telephone network, right?

     15    A.   That's correct.

     16    Q.   That's circuit switch, not packet switch, correct?

     17    A.   That is correct.

     18    Q.   And that is connected to an MSC.         Do you see that?

     19    A.   I do.

     20    Q.   And the MSC is connected to a BSC, correct?

     21    A.   That's correct.

     22    Q.   And the BSC is connected to five base stations, right?

     23    A.   Base transceiver systems.

     24    Q.   It says BS.    You don't think that's a base station?

     25    A.   That's a base transceiver system.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 33 of 112 PageID #: 20872
                                                                                    33



       1   Q.   Also known as a base station?

       2   A.   No.     The combination BSC/BS -- BTS is known as a base

       3   station system.

       4   Q.   Just the cells that say -- I just want -- we have a box

       5   that says BSC on it, right?

       6   A.   We do.

       7   Q.   And then we have one, two, three, four, five things that

       8   look like cells, correct?

       9   A.   That's correct.

     10    Q.   And each one of those cells has the word "BS" in it?

     11    A.   That's correct.

     12    Q.   Is it your testimony that BS doesn't mean base station?

     13    A.   That's a base transceiver system, as we saw from the

     14    prior slide that you showed me.

     15    Q.   And -- and your testimony is that's not -- that wasn't

     16    commonly referred to as the base station?

     17    A.   That was the base transceiver system --

     18    Q.   Okay.

     19    A.   -- in -- in GSM.

     20    Q.   They -- they left the T off the diagram.          I guess

     21    they made an error there; is that right?

     22    A.   Oh, I don't know why Forslow did that.          I'm not about to

     23    comment on whether he made a mistake.

     24    Q.   Okay.     So the BSC is shown here connecting to five

     25    different BTS's, cell towers, right?
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 34 of 112 PageID #: 20873
                                                                                    34



       1   A.   Yes.

       2   Q.   So the BSC is controlling in this example five cell

       3   towers, correct?

       4   A.   In this example, yes.

       5   Q.   And these cell towers obviously are not right next to

       6   each other, right?

       7   A.   That's true.

       8   Q.   How many cells do you suppose it would have taken to

       9   cover the entire State of Texas during this time frame?

     10    A.   Several thousand.

     11    Q.   Several thousand.

     12    A.   Maybe more --

     13    Q.   And --

     14    A.   -- to cover the entire state.

     15    Q.   Several thousand.

     16                And each one would have to be connected to a base

     17    station controller to operate, correct?

     18    A.   The cell is the footprint of the base transceiver

     19    system.

     20    Q.   If you wanted to --

     21                THE COURT:   Gentlemen.    Gentlemen, one at a time,

     22    please.     Be sure that the other one is finished before you

     23    talk further.

     24                Ask the next question, Mr. Black.

     25    Q.   (By Mr. Black)      If you wanted to cover the State of
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 35 of 112 PageID #: 20874
                                                                                    35



       1   Texas, it would have -- you would have needed several

       2   thousand cells and, therefore, several thousand cell towers,

       3   correct?

       4   A.   That's correct.

       5   Q.   And each of those cell towers would have needed to have

       6   a connection to a base station controller, correct?

       7   A.   One or more base station controllers.

       8   Q.   Right.   And the number of base station controllers is

       9   much smaller than the number of cell towers, correct?

     10    A.   Well, smaller than.      I don't know much smaller than.

     11    Q.   Well, isn't it true that the typical configuration for

     12    something -- for a network like this, as shown in this

     13    diagram, would have been to have one or two BSC's in Dallas,

     14    one or two BSC's in Houston, at most?          Wouldn't you be able

     15    to cover the entire State of Texas with all those thousands

     16    of BS -- BTS's with three, four, five BSC's, right?

     17    A.   Assuming that GSM even was deployed, then there would

     18    have been some number of BSC's in Dallas.

     19    Q.   How many would it have taken to cover the whole state in

     20    our example you've given with several thousand BS [sic]

     21    cells?

     22    A.   I'm not sure I understand the question, but I can try if

     23    you'd like.

     24    Q.   I just --

     25               THE COURT:   Either answer the question because you
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 36 of 112 PageID #: 20875
                                                                                    36



       1   understand it, or tell counsel you don't understand the

       2   question.     If you're going to give an answer to the jury,

       3   they're entitled to presume you understood the question, all

       4   right?

       5               THE WITNESS:   Yes, sir.

       6   A.   I don't understand the question.

       7   Q.   (By Mr. Black)    We have an exemplary network according

       8   to the prior art shown in Forslow, Figure 2, correct?

       9   A.   Yes.

     10    Q.   It shows a BSC, correct?

     11    A.   Yes.

     12    Q.   And multiple BSs [sic] which are associated with cells,

     13    correct?

     14    A.   Base transceiver systems, yes.

     15    Q.   The number of cells necessary to cover the entire State

     16    of Texas, as you said, would have been several thousands,

     17    correct?

     18    A.   That's correct.

     19    Q.   You would only have needed a handful of BSC's to control

     20    all those base stations, right?

     21    A.   I don't know.

     22    Q.   The network is centralized so that you would have a BSC

     23    in Dallas, which would control, for instance, a cell tower

     24    here in Marshall, correct?

     25    A.   It might have been deployed that way if it was deployed.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 37 of 112 PageID #: 20876
                                                                                    37



       1   Q.   And also to the west, if you have a base station

       2   controller in Dallas, you would have had the base station

       3   controller controlling probably several hundred base

       4   stations spread out around the geographic area of Texas,

       5   right?

       6   A.   That's possible.

       7   Q.   And yet you told the jury yesterday that --

       8             MR. BLACK:    If we go back to the slide.         I'm sorry.

       9   Go back to the ELMO.

     10    Q.   (By Mr. Black)     -- that this was just a box.

     11    A.   In the drawing, correct.

     12    Q.   Oh, in the drawing.      It's a box in the drawing, but it

     13    actually covers a large part of the State of Texas in

     14    reality, correct?

     15    A.   Hypothetically speaking, possibly.

     16              MR. BLACK:    So Slide 18.

     17    Q.   (By Mr. Black)     So possibly speaking, the system that

     18    was in that little box that you said was equivalent to the

     19    Jorgensen inventions would look like this.

     20    A.   Hypothetically speaking, perhaps.

     21    Q.   Now, the Jorgensen inventions are focused on an

     22    intelligent base station, right?

     23    A.   I wouldn't characterize them that way.

     24    Q.   You don't think that the inventions we've been hearing

     25    about during the trial relate to putting intelligence in the
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 38 of 112 PageID #: 20877
                                                                                    38



       1   base station to allow it to classify packets of different

       2   types and then schedule them over the airwaves?

       3   A.   I agree with part of what you just said.

       4   Q.   The base station that Dr. Jorgensen described included a

       5   classifier, right?

       6   A.   Yes.

       7   Q.   And the base station that Dr. Jorgensen described

       8   includes a scheduler, right?

       9   A.   Yes.

     10    Q.   And he uses reservation algorithm to schedule traffic so

     11    that the different types of traffic can be mixed together

     12    and sent out together over the airwaves, correct?

     13    A.   Yes.

     14    Q.   The intelligence in this system is actually in the base

     15    station controller, isn't it?

     16    A.   That part of the base station, yes.

     17    Q.   I just want to be clear, the intelligence in the Forslow

     18    system is in the base station controller, correct?

     19    A.   Yes.

     20    Q.   All right.    Now, you had two types of testimony

     21    yesterday:    Anticipation and obviousness.         Do you remember

     22    that?

     23    A.   Yes.

     24    Q.   And for anticipation, the assertion is that you found

     25    all the elements of the claim in a single reference,
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 39 of 112 PageID #: 20878
                                                                                    39



       1   correct?

       2   A.   Yes.

       3   Q.   But for obviousness, that means that you have to combine

       4   two references to find everything that Dr. Jorgensen

       5   invented in the claims, correct?

       6   A.   Partially.

       7   Q.   Well, for anticipation, the task on invalidity is to

       8   make sure, by clear and convincing evidence, that every

       9   element in the claim is found in a single piece of art,

     10    right?

     11    A.   Yes.

     12    Q.   So you've got to be -- if you want to show anticipation,

     13    you've got to take a look at Forslow, and you've got to say,

     14    I see in Forslow everything that's in the claim at issue in

     15    the '206 patent, right?

     16    A.   Yes.

     17    Q.   And you -- you provided that testimony yesterday with

     18    respect to a number of claims, that they were anticipated.

     19                Everything in the claim was found in Forslow,

     20    right?

     21    A.   Yes.

     22    Q.   But there were a couple of claims where you couldn't

     23    find everything in Forslow.        Claim 140, for instance, right?

     24    A.   Not true.

     25    Q.   You ran an obviousness case against Forslow yesterday,
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 40 of 112 PageID #: 20879
                                                                                    40



       1   didn't you?

       2   A.   Actually two.

       3   Q.   Two claims, right.

       4   A.   Two obviousness opinions.

       5   Q.   Right.     Not an anticipation opinion, though?

       6   A.   Correct.

       7   Q.   And you didn't render an anticipation claim against

       8   Claim 140 because you couldn't find -- even you couldn't

       9   find everything in Forslow in Claim 140, right?

     10    A.   That's correct.

     11    Q.   Right.     I mean, if you could have found everything in

     12    Forslow that's in Claim 140, you would have just told the

     13    jury that, right?

     14    A.   I would have.

     15    Q.   Right.     So you -- there was something that was missing

     16    from Forslow in Claim 140, right?

     17    A.   For the purposes of my anticipation analysis, that's

     18    true.

     19    Q.   Right.     And so because you couldn't find everything in

     20    Forslow that's in Claim 140, you had to combine Forslow with

     21    something else, a reference you called Goodman, right?

     22    A.   That's partially true.

     23    Q.   Well, that was your opinion yesterday that 140 is

     24    obvious over a combination of two different references,

     25    right?
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 41 of 112 PageID #: 20880
                                                                                    41



       1   A.    That was one of my obviousness opinions regarding

       2   Claim 140.

       3   Q.    Okay.    You also felt that Forslow itself would render

       4   the '206 patent obvious?          Is that your assertion?

       5   A.    I believe that's the case.

       6   Q.    You're not sure?

       7   A.    No, I believe that's what I -- I testified -- I did

       8   testify to that effect.

       9   Q.    Yes or no, do you think Forslow was -- renders the

     10    entire Jorgensen patent, including 140, obvious?

     11    A.    Yes.

     12    Q.    Okay.    But you agree that there are elements in

     13    Claim 140 which are not found exclusively in Forslow, right?

     14    A.    Yes.

     15    Q.    And -- and the elements that are missing have to do with

     16    what we call the air interface, the communication actually

     17    of packets over the air, right?

     18    A.    That's not correct.

     19    Q.    What element was missing?

     20    A.    Can I see the Forslow patent, please?

     21    Q.    I'm not sure if we have -- do we have it up there for

     22    you?    I'm not sure that we do.        Well, we'll -- we'll move

     23    on.

     24                 MR. BLACK:   Okay.    Thanks.

     25    A.    It's on the screen.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 42 of 112 PageID #: 20881
                                                                                    42



       1   Q.   (By Mr. Black)      All right.   You don't recall.

       2               All right.   Claim 140 -- I'll try to refresh your

       3   rec -- Claim 140 of the patent refers to uplink -- the

       4   uplink grant process and the reservation.           Do you recall

       5   that now?

       6   A.   Yeah, that's what I thought it did, but --

       7   Q.   Right.

       8   A.   -- I wasn't absolutely certain.

       9   Q.   So Forslow doesn't explicitly -- Forslow describes

     10    packets going to -- from -- from the BSC or the thing we

     11    showed in Dallas out to the base stations all over Texas,

     12    right?

     13    A.   As you've characterized it, right.

     14    Q.   Right.     Forslow doesn't actually show what happens to

     15    the packets as they go from the base station to the phones,

     16    right?

     17    A.   That's not correct.

     18    Q.   It doesn't describe the uplink grant process through

     19    which the base station and the phone coordinate, right?

     20    A.   Explicitly, correct.

     21    Q.   Right.     And, therefore, you tried to add the Goodman

     22    reference into the mix so that you could combine the two,

     23    right?

     24    A.   Well, I did that.

     25    Q.   Yes.     And do you know Goodman, by the way?        You made
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 43 of 112 PageID #: 20882
                                                                                    43



       1   some comments about him yesterday.

       2   A.   I do.    He's a former colleague at Bell Labs.

       3   Q.   Okay.    So you took the Forslow reference, which the

       4   Patent Office referenced and had in front of it, and you

       5   combined it with a reference from a former colleague, and

       6   then you said that equals the inventions of Dr. Jorgensen,

       7   right?

       8   A.   Claim 140.

       9   Q.   Now, in the '517 patent, you discussed the CPE, correct?

     10    A.   Yes.

     11    Q.    And I wasn't clear from the testimony.          And if you

     12    could tell us whether you assumed or did not assume that the

     13    CPE could include a mobile phone, a tablet, an LTE hotspot,

     14    and a notebook computer?       Which of those were CPE's as far

     15    as -- part of your opinion?

     16    A.   Can you -- can you repeat the question, please?

     17    Q.   I -- I will -- I will break it up.         That was a -- that

     18    was a long question.

     19                You had testimony about CPE's yesterday, right?

     20    A.   Yes.

     21    Q.   For purposes of your opinions, did you assume or did you

     22    not assume that the C -- that a notebook computer located in

     23    the home was a CPE?

     24    A.   I need to listen to that question one more time.

     25    Q.   Yes.    It's a tough one.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 44 of 112 PageID #: 20883
                                                                                    44



       1               For purposes of your invalidity --

       2   A.   Yes.

       3               THE COURT:   Mr. Black, you don't need to say it's a

       4   tough one.

       5               MR. BLACK:   I'm sorry, I'm sorry.       I -- I

       6   apologize, Your Honor.

       7               THE COURT:   All right.    You're there to ask

       8   questions, not to testify.        And he's here to answer

       9   questions.

     10                So let's proceed on that basis.

     11                MR. BLACK:   Understood.

     12    Q.   (By Mr. Black)      You testified yesterday about a CPE,

     13    right?

     14    A.   I did.

     15    Q.   You heard the discussion that I had with Dr. Wicker

     16    about a CPE, correct?

     17    A.   I was here for that.

     18    Q.   For purposes -- and you're aware that the same

     19    interpretation of the claims has to be used on infringement

     20    and invalidity, correct?

     21    A.   Yes.

     22    Q.   Okay.    Now, did you assume that a CPE would include --

     23    or could include a notebook computer with a wireless

     24    connection?

     25    A.   In my testimony yesterday?
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 45 of 112 PageID #: 20884
                                                                                    45



       1   Q.   Not in your testimony.      Just tell me what you think.            If

       2   a notebook computer is at someone's home and it's connected

       3   to the -- a wireless system, is it a CPE?

       4   A.   As IV has applied the claims, yes.

       5   Q.   How about as you have applied the claims?           What is your

       6   view, sir?

       7   A.   I don't believe so.

       8   Q.   You're not sure?

       9   A.   As I've applied -- as I've applied the claims?            I -- a

     10    proper interpretation of the claims, I don't believe so.

     11    Q.   On Passas, you said during your direct examination --

     12    I think you said:        Don't be fooled by it because it's an

     13    article.

     14                Right?

     15    A.   Something like that.

     16    Q.   And Passas is not, in fact, a patent, correct?

     17    A.   Passas is a publication.

     18    Q.   And by publication, you mean an eight-page article in an

     19    industry journal, right?

     20    A.   That's correct.

     21                MR. BLACK:    If you'd pull up Slide 22, please.

     22    Q.   (By Mr. Black)      So the name of Passas is Quality of

     23    Service Oriented Medium Access Control for Wireless ATM

     24    Networks, correct?

     25    A.   Yes.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 46 of 112 PageID #: 20885
                                                                                    46



       1   Q.   And we've referred to it as Passas -- the -- the authors

       2   are Nikos Passas, Sarantis Paskalis, and Dimitra -- Dimitra

       3   Vali, and Lazaros Merakos at the University of Athens,

       4   right?

       5   A.   Yes.

       6   Q.   And this -- this is an article discussing ongoing

       7   research in the area of wireless ATM networks, right?

       8   A.   Summarizing research up to that point.

       9   Q.   Right.    Were you here for Dr. Jorgensen's testimony that

     10    he rejected ATM wireless as solution, that's what led him to

     11    the inventions at issue in this case?

     12    A.   I heard him say that.

     13                MR. BLACK:   Go to the next slide, please.

     14    Q.   (By Mr. Black)      Now, this was a -- this wireless ATM was

     15    a research project ongoing in Europe, correct?

     16    A.   That's correct.

     17    Q.   And it was never commercially deployed in the United

     18    States, right, as far as you know?

     19    A.   That is correct.

     20    Q.   In fact, they called it project Magic WAND, right?

     21    A.   That's -- that's what it was known as, yes.

     22    Q.   And it turned out that Dr. Jorgensen was right, that ATM

     23    really was not suited for over-the-air transmission on a

     24    commercial scale, correct?

     25    A.   I would disagree with that.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 47 of 112 PageID #: 20886
                                                                                    47



       1   Q.   Wireless ATM systems were not deployed as far as you

       2   know, correct?

       3   A.   That's correct.

       4   Q.   And you do -- you did know that the name of the project

       5   was the Magic WAND, right?

       6   A.   Yes.    This was a well-known project.

       7               MR. BLACK:    Next slide, please.

       8   Q.   (By Mr. Black)      And this is a research -- this is a

       9   paper really just describing for folks who read the journal

     10    that there are open issues in the development of wireless

     11    ATM, right?

     12    A.   That's the setup for the Passas article, yes.

     13    Q.   And that's true, there were a number of research

     14    activities going on at the time, but the Magic WAND

     15    hadn't been invented yet, right?

     16    A.   I don't know if I would agree with that

     17    characterization.        I would not agree with that

     18    characterization.

     19    Q.   Well, LTE doesn't use the Magic WAND, right?

     20    A.   That's correct.

     21    Q.   And T-Mobile doesn't use the Magic WAND, right?

     22    A.   That's correct.

     23    Q.   And Ericsson doesn't use the Magic WAND either, right?

     24    A.   To the best of my knowledge, that's correct.

     25    Q.   Thank you?
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 48 of 112 PageID #: 20887
                                                                                    48



       1               MR. BLACK:    Pass the witness.

       2               THE COURT:    Is there redirect, Mr. Becker?

       3               MR. BECKER:    Yes, Your Honor, briefly.

       4               THE COURT:    Let's proceed with the redirect

       5   examination.

       6               MR. BECKER:    Thank you, Your Honor.

       7                             REDIRECT EXAMINATION

       8   BY MR. BECKER:

       9   Q.   Dr. Acampora, Mr. Black suggested to you that if the

     10    jury invalidates the six claims that are at issue here, that

     11    that will kill the patent for all time.          Was that true --

     12    was that suggestion true?

     13    A.   No.

     14    Q.   Why not?

     15    A.   There were other claims in the patent.

     16    Q.   Do you -- can you tell us off the top of your head about

     17    how many claims are in the '206 patent?

     18    A.   150.

     19    Q.   And this is 6 of those 150 -- about 150 claims?

     20    A.   That's correct.

     21    Q.   Will an invalidity ruling by this jury invalidate the --

     22    all of the other claims that are not asserted here?

     23    A.   No.

     24    Q.   And with respect to the '629 patent, the asserted claims

     25    are 1 and 4, right?
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 49 of 112 PageID #: 20888
                                                                                    49



       1   A.   Correct.

       2   Q.   Would an invalidity ruling by this jury invalidate

       3   Claims 2 and 3?

       4   A.   No.

       5   Q.   Same question with the '517.        What -- do you know what

       6   the asserted claims are for the '517 patent?

       7   A.   Yes, I -- I -- same answer.

       8   Q.   Okay.    And it -- it actually -- the '517 patent has more

       9   than just the four claims, right?

     10    A.   That's what I was hesitating over, yes.

     11    Q.   Do you recall about how many claims that one has?

     12    A.   I do not.

     13    Q.   Is it more than four?

     14    A.   It is.

     15    Q.   You were asked a couple of questions about base station

     16    deployments.      Could you give the jury an overview of what it

     17    would take to actually deploy a system of base stations?

     18    A.   I'll provide it -- I'll do that at a certain level of

     19    detail.

     20               When deploying base stations, the -- there are two

     21    criteria that need to be satisfied.          Criteria 1, what we

     22    call penetration.      The base stations need to be sited in

     23    such locations that there would not be significant blockage

     24    of the signal.      Otherwise, there's an effect called

     25    shadowing.      The phone would drop out, even though you're
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 50 of 112 PageID #: 20889
                                                                                    50



       1   fairly close to the base station, if you're inside of a

       2   building, for example, or the far side of an building.

       3             So one needs to site the base stations, determine

       4   the locations so that there's reasonable confidence that the

       5   area intended to be served will be serviceable by at least

       6   one of the base stations.       There won't be any blackout

       7   zones.

       8             Two, the base stations must be deployed with

       9   sufficient density that there's enough capacity to serve the

     10    expected demand.      So more base stations, more capacity.

     11              So a combination of these two factors go into the

     12    process of designing the physical deployment of the base

     13    stations.      And that's an art in itself.

     14    Q.   Is that something that someone could do just off the top

     15    of their head?

     16    A.   Oh, no.    There are companies that specialize in this.

     17              In fact, I was board advisor back in the day, in

     18    the 2G day, to a company that did this.          And at that time,

     19    that company had been involved in the rollout of close to a

     20    third of the nation's cellular service and international

     21    rollouts as well.      That's -- that's not an easy thing to do.

     22    Q.   You were asked some questions about Turina, and I think

     23    you didn't get a chance to explain what the difference is

     24    between a reference that the examiner has expressly

     25    discussed and one that's just listed on the face of the
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 51 of 112 PageID #: 20890
                                                                                    51



       1   patent.

       2               Could you explain what that -- what you were trying

       3   to say there?

       4   A.   Yes.    So when a reference is listed on the face of the

       5   patent, there's an acknowledgment by the examiner that the

       6   examiner was aware of this and considered it, but no

       7   suggestion as to the depth of consideration.

       8               As an example, I spent 20 hours reviewing Forslow.

       9   I don't know how much time the examiner spent.

     10                Now, within the prosecution history, there's very

     11    often some dialogue between the examiner and the -- the

     12    applicant where a specific reference is discussed.

     13                The -- the examiner might say, I think your patent

     14    is invalid because of this prior art.          And then the inventor

     15    would respond and maybe modify the claims or convince the

     16    examiner the examiner is wrong.

     17                In such a case, there would be, in my opinion, much

     18    more evidence that that particular reference was actually

     19    examined by the patent examiner, much more so than -- in my

     20    opinion, than it was merely listed on the face with no -- no

     21    evidence that there was any greater consideration by the

     22    examiner, other than an acknowledgment that it was there.

     23                MR. BECKER:   Mr. Patterson, could you pull up the

     24    '629 patent?

     25    Q.   (By Mr. Becker)      Now, you weren't shown the complete
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 52 of 112 PageID #: 20891
                                                                                    52



       1   front page of the patent during your cross-examination.

       2   Is Turina listed on this first page?

       3   A.   No.

       4   Q.   Is it listed on the second page?

       5   A.   I'm looking it over very quickly.         I'm not sure that --

       6   I believe it is on the second page, going from memory, but

       7   I'd have -- I'd have to find it.         I recollect that it was on

       8   the left column.     There it is.     Approximately 10 up from the

       9   bottom, there's Turina.

     10    Q.   About how many references are listed on this page?

     11    Just --

     12    A.   60 or 70.

     13    Q.   You don't have to give an exact number.

     14    A.   60 or 70.

     15    Q.   When you looked at the Turina patent, how many times did

     16    you read that patent?

     17    A.   Two or three times, maybe more.

     18    Q.   Did you read it closely?

     19    A.   Very closely.

     20    Q.   How many hours did you spend reviewing Forslow?

     21    A.   Approximately 20 hours.

     22    Q.   How many times did you read Forslow?

     23    A.   At least three.

     24    Q.   And did you read it closely?

     25    A.   I did.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 53 of 112 PageID #: 20892
                                                                                    53



       1               MR. BECKER:   Mr. Patterson, could you pull up the

       2   '206 patent?

       3               Could you show Page 2 of the patent?

       4   Q.   (By Mr. Becker)      Is this a list of -- a partial list of

       5   the references listed on the '206 patent?

       6   A.   A partial list, yes.

       7               MR. BECKER:   Can you go to the next page?

       8   Q.   (By Mr. Becker)      Is this more of that list?

       9   A.   Yes.

     10                MR. BECKER:   Will you show the next page?

     11    Q.   (By Mr. Becker)      Is this more of that list?

     12    A.   Yes.

     13                MR. BECKER:   Can you show the next page?

     14    Q.   (By Mr. Becker)      Is that more of that list?

     15    A.   Yes.

     16                MR. BECKER:   Next page, please.

     17    A.   Yes.

     18    Q.   (By Mr. Becker)      Is that more of that list?

     19    A.   I believe that's the conclusion of that list.

     20    Q.   About how many references would you will say that is?

     21    A.   Several hundred.

     22    Q.   You were asked some questions about Claim 140 of the

     23    '206 patent.

     24    A.   Yes.

     25    Q.   Does -- does Forslow disclose using GPRS system?
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 54 of 112 PageID #: 20893
                                                                                    54



       1   A.   Yes.

       2   Q.   Does Goodman give the details of using that same GPRS

       3   system?

       4   A.   Yes.

       5   Q.   Does an idea -- you were all asked some questions about

       6   the WAND system.      Do you recall what that stands for?

       7   A.   Wireless -- that was the W -- I -- I would be guessing

       8   at the rest of it.        The system was widely known by its

       9   acronym.

     10                MR. BECKER:    It's DX-95.    I'm looking at Page 5 of

     11    the exhibit.      Sorry, you're on the right page.        Could you

     12    pull up the abstract?

     13    Q.   (By Mr. Becker)      Does this refresh your recollection as

     14    to what WAND stands for?

     15    A.   Wireless ATM network demonstrator.         It's -- thank you.

     16    It's here.

     17    Q.   Thank you.    Dr. -- Dr. Acampora, with respect to the

     18    '206 patent, this concept of scheduling and classifying

     19    packets at a base station, did Dr. Jorgensen do that first?

     20    A.   No.

     21    Q.   With respect to the '629 patent, this concept of

     22    reserving slots in future frames, did Dr. Jorgenson do that

     23    first?

     24    A.   No.

     25    Q.   And with respect to the '517 patent, this idea of
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 55 of 112 PageID #: 20894
                                                                                    55



       1   allocating a bandwidth between uplink and downlink based on

       2   contents of packets and reservation requests, did

       3   Dr. Jorgensen that first?

       4   A.   No.

       5              MR. BECKER:    Pass the witness.

       6              THE COURT:    Further cross-examination?

       7              MR. BLACK:    Yes, Your Honor.

       8              THE COURT:    Please proceed.

       9                            RECROSS-EXAMINATION

     10    BY MR. BLACK:

     11    Q.   So you -- you testified that if you're successful in

     12    tearing up the claims in this case, that we could just come

     13    back and do it again with some other claims?

     14    A.   I didn't say that.

     15    Q.   You're saying that the claims in this case, if they're

     16    found invalid, that we can rely on the other claims in the

     17    patent?    Do you have an understanding to that effect?

     18    A.   I'm not -- I don't understand your question.

     19    Q.   Do you know whether if there's a finding of invalidity

     20    in this case with respect to the claims that the parties

     21    have selected for trial, whether that would have any impact

     22    on the ability to enforce other claims in the patent?

     23    A.   I don't have any awareness of that, I'm sorry.

     24    Q.   Right.   That's a legal issue, right?

     25    A.   I don't even know that.       I just have no reason to
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 56 of 112 PageID #: 20895
                                                                                    56



       1   believe that anything other than these claims are at issue.

       2   Q.   Right.    You're -- you're not an expert on the impact of

       3   an invalidity finding, correct?

       4   A.   I would not call myself an expert on that, no.

       5   Q.   Okay.    But we do know that it would tear up the ones

       6   that Ericsson and T-Mobile are using to make all the money

       7   that's at issue in this case, right?

       8   A.   I don't know that at all.

       9   Q.   You don't think if all the claims are invalid, that that

     10    would end the case?

     11    A.   That's a different question.        That -- that, the answer

     12    is yes.

     13    Q.   So there are three patents at issue in this case, right?

     14    A.   Yes.

     15    Q.   And one of them was examined by one examiner, one of

     16    them was examined by two examiners, and the third was

     17    examined by another examiner, right?

     18    A.   That's my recollection.

     19    Q.   So we have four different examiners that looked at these

     20    patents, right?

     21    A.   Not all of the patents.

     22    Q.   Right.    There was one examiner on one patent, two

     23    examiners on the second patent, and one examiner on the

     24    third patent.     One plus two plus one equals four, right?

     25    A.   Yes, on -- over the three patents, correct.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 57 of 112 PageID #: 20896
                                                                                    57



       1   Q.   And you disagree with all of them, correct?

       2   A.   In my opinion, the asserted claims were invalid, if

       3   that's what you mean by disagree.

       4   Q.   Let's take a look at Forslow.

       5               MR. BLACK:   If I could just have the ELMO.

       6   Q.   (By Mr. Black)      So we had a lengthy debate over this

       7   diagram, Figure 2, about what was in the cell with the

       8   letters BS.     Do you see that?

       9   A.   Yes.

     10    Q.   And -- and you contended that BS was not a base station

     11    but a BTS, correct?

     12    A.   That's a base transceiver system from GSM, yes.

     13    Q.   Okay.    And you wouldn't call that a base station?

     14    A.   That's part of a base station.

     15    Q.   I have the text here from Forslow that my colleague

     16    pulled.

     17                MR. BLACK:   If we could -- maybe it'd be better to

     18    pull it up on the -- on the main monitor.           It's Column 2 of

     19    Forslow.     Right there.    Second paragraph.      There you go.

     20    Q.   (By Mr. Black)      So we were just looking at Figure 2,

     21    right?

     22    A.   We were.

     23    Q.   And it says:     Figure 2 shows a more detailed mobile

     24    communication system using the example GSM mobile

     25    communications model that supports both circuit-switched and
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 58 of 112 PageID #: 20897
                                                                                    58



       1   packet-switched communications.

       2             Do you see that?

       3   A.   I do.

       4   Q.   And then it says:     A mobile host 12, including a

       5   computer terminal and mobile radio, communicates over radio

       6   interface with one or more base stations, BSs.

       7             Correct?

       8   A.   I see that.

       9   Q.   So the way Forslow was referring to Figure 2 and the BS

     10    there was as a base station, right?

     11    A.   Partially correct, because the paragraph goes on.

     12    Q.   Well, the definition for the BS is base stations, right?

     13    A.   As is used in this passage, that's what it says.

     14    Q.   And this is a passage in the Forslow patent relating to

     15    the description of Figure 2, correct?

     16    A.   That's correct.

     17    Q.   And Forslow was an Ericsson employee, right?

     18    A.   I believe so at that time.

     19    Q.   And then he wrote:     Each base station is located in a

     20    corresponding cell.

     21              Do you see that?

     22    A.   I do.

     23    Q.   And that's exactly what I was asking you about before.

     24    Each cell has a base station, right?

     25    A.   A base transceiver system.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 59 of 112 PageID #: 20898
                                                                                    59



       1   Q.   But he called it a base station, didn't he?

       2   A.   Here --

       3   Q.   He is --

       4   A.   -- in the context of GSM.

       5   Q.   Which is the context of the Forslow patent, right?

       6   A.   Well, GPRS on top of GSM is the context of the Forslow

       7   patent.

       8   Q.   Let's just agree on one thing if we can.          The letters BS

       9   in the block on Figure 2, to Forslow, in this reference,

     10    would you say invalidates Dr. Jorgensen's invention?             Those

     11    letters mean base station, right?

     12    A.   That's how they were characterized in this -- this part

     13    of Forslow.

     14    Q.   And then in the next sentence, it says:          Multiple base

     15    stations are connected to a base station controller, left

     16    paren, BSC, right paren.

     17              Do you see that?

     18    A.   That's correct?

     19    Q.   He's abbreviating the term "base station controller" to

     20    BSC, right?

     21    A.   That, he is.

     22    Q.   And that's exactly what I was asking you about before.

     23    And when I put the diagram up of the state of Texas, you

     24    have a BSC that communicates to multiple cells, right?

     25    A.   That's correct.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 60 of 112 PageID #: 20899
                                                                                    60



       1   Q.   And each cell has a base station in it, correct?

       2   A.   The base transceiver system.

       3               MR. BLACK:    No further questions.

       4               THE COURT:    You pass the witness?

       5               MR. BLACK:    Pass the witness.

       6               THE COURT:    Is there further redirect, Mr. Becker?

       7               MR. BECKER:    Briefly.

       8               THE COURT:    Proceed.

       9                             REDIRECT EXAMINATION

     10    BY MR. BECKER:

     11    Q.   Dr. Acampora, IV's counsel asked you some questions

     12    about tearing up Dr. Jorgensen's patent.           Did you -- do you

     13    recall those questions?

     14    A.   Yes.

     15    Q.   Were you here when Dr. Jorgensen testified that he has

     16    no interest in these patents?

     17    A.   Yes.

     18                MR. BECKER:    No further questions.

     19                THE COURT:    Any further cross?

     20                MR. BLACK:    One, Your Honor.

     21                              RECROSS-EXAMINATION

     22    BY MR. BLACK:

     23    Q.   As an inventor, man who is issued three patents by the

     24    United States Patent Office, do you think he would have an

     25    interest -- personal interest in making sure that those
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 61 of 112 PageID #: 20900
                                                                                    61



       1   inventions continued to be recognized, just as you would

       2   with respect to your patents?

       3   A.   You asked about me, if my patents were invalid, then

       4   they should be declared invalid.

       5   Q.   You'd have --

       6   A.   If they're not invalid, then they should not be declared

       7   invalid.

       8   Q.   But you'd certainly be rooting for validity,

       9   wouldn't you?

     10    A.   I don't know.

     11               MR. BLACK:     Pass the witness.

     12               THE COURT:     Further redirect?

     13               MR. BECKER:     No, Your Honor.

     14               THE COURT:     You may step down, Dr. Acampora.

     15               Should this witness be retained, or may he be

     16    released?

     17               MR. BECKER:     He may be released, Your Honor.

     18               THE COURT:     Any objection from Plaintiff?

     19               MR. BLACK:     No objection.

     20               THE COURT:     Dr. Acampora, you have been released by

     21    the Court.    You're free to stay; you're free to leave.

     22               THE WITNESS:     Thank you, Your Honor.

     23               THE COURT:      Defendants, call your next witness.

     24               MR. RUBENSTEIN:     Defendants call Ms. Evelyn Chen.

     25               THE COURT:     Ms. Chen, if you'll come forward.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 62 of 112 PageID #: 20901
                                                                                    62



       1             (Witness sworn.)

       2             THE COURT:    Please come around, and have a seat on

       3   the witness stand.

       4             Ladies and gentlemen of the jury, before the

       5   examination of this witness begins, I want to mention to you

       6   that even though in my preliminary instructions I told you

       7   that witnesses were either called live, or if they couldn't

       8   be live to testify in person, they were presented through a

       9   deposition.    I remind you, Ms. Chen has already testified in

     10    this case by deposition, which has been shown to you

     11    earlier, and she's also testifying live in this case.

     12              This is a bit unusual.       This is done pursuant to an

     13    agreement between the parties.        It doesn't concern the jury.

     14              But I don't want the fact that you've seen her

     15    deposition and now you're hearing her live to be confusing

     16    to you in any way, all right.

     17              Let's proceed, Mr. Rubenstein.

     18              MR. RUBENSTEIN:      Thank you, Your Honor.

     19                EVELYN CHEN, DEFENDANTS' WITNESS, SWORN

     20                             DIRECT EXAMINATION

     21    BY MR. RUBENSTEIN:

     22    Q.   Good morning, Ms. Chen.

     23    A.   Good morning.

     24    Q.   Would you please introduce yourself to the Court and the

     25    jury.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 63 of 112 PageID #: 20902
                                                                                    63



       1   A.   Sure.   Hi.   My name is Evelyn Chen.

       2   Q.   Where are you from, Ms. Chen?

       3   A.   I currently in live in Plano with my husband, but I grew

       4   in Katy outside of Houston.

       5   Q.   And do you still have family down toward Houston?

       6   A.   I do.   My parents, my brother, and my in-laws.

       7   Q.   Ms. Chen, would you please describe for us your

       8   educational background starting with college.

       9   A.   Sure.   I attended UT Austin, got my bachelor's there in

     10    electrical engineering in 2001, worked for two years in

     11    Austin helping inventors get patents to protect their

     12    inventions and then went back to UT Austin for law school

     13    and graduated from there in 2006.

     14    Q.   And what did you do after graduating from law school?

     15    A.   I moved up to Dallas.      I worked for a law firm there for

     16    a few years and then spent two years out in Texarkana

     17    working for a judge before moving back to Dallas to go back

     18    to my old law firm.

     19    Q.   And for whom do you work now, Ms. Chen?

     20    A.   Ericsson.

     21    Q.   When did you start working at Ericsson?

     22    A.   A little over five years ago, November 2013.

     23    Q.   Why is it that you came to work at Ericsson?

     24    A.   A good friend of mine from school was at Ericsson, and

     25    he has always loved his job there and loved working there,
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 64 of 112 PageID #: 20903
                                                                                    64



       1   and when this opportunity came up, he called me.

       2              I had been familiar with Ericsson because they've

       3   always kind of been on the forefront of telecommunications.

       4   And this felt like a good opportunity to be able to use both

       5   my engineering degree, as well as my law degree, and so I

       6   decided to give it a try.

       7   Q.   And what's your current position at Ericsson?

       8   A.   Senior counsel.

       9   Q.   And for how long have you been in that role?

     10    A.   Since I started, so over five years.

     11    Q.   And what's the name of the group that you work in?

     12    A.   Intellectual property rights and licensing.           We usually

     13    call it IPR and licensing for short.

     14    Q.   And does your work and the work of this group include

     15    patents?

     16    A.   It's mainly patents.

     17    Q.   Could you please tell us a little bit about your job,

     18    maybe give everybody an idea of what you do on a day-to-day

     19    basis?

     20    A.   Sure.   Generally, my job deals with licensing Ericsson's

     21    portfolio.    A lot of it's focused on our patent portfolios

     22    that are essential to LTE, the LTE portfolio.            And I meet

     23    with potential licensees to discuss Ericsson's patents and

     24    support those activities.

     25    Q.   Now, with respect to those licensing discussions, how
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 65 of 112 PageID #: 20904
                                                                                    65



       1   many of those have you participated in or been associated

       2   with in some capacity at Ericsson?

       3   A.   I think over a dozen.

       4   Q.   Now, how many patents does Ericsson have?

       5   A.   Over 45,000 right now.

       6   Q.   And is that worldwide?

       7   A.   Yes, sir.

       8   Q.   How about in the United States?

       9   A.   I think around 13,000.

     10    Q.   Does Ericsson license its patents?

     11    A.   Certainly.

     12    Q.   Why?

     13    A.   Well, we've invested a lot in research and development,

     14    and we have gotten patents to protect those innovations, and

     15    as much of the technology is practiced or used by standards

     16    that a lot of companies are implementing in their products,

     17    we think it's only fair that they give us a fair royalty for

     18    our technology that we developed that they're using.

     19    Q.   Now, Ms. Chen, have you heard of something called a

     20    claim chart?

     21    A.   Yes, sir.

     22    Q.   What are claim charts?

     23    A.   Claim charts are documents that compare a claim in a

     24    patent against a product, or in Ericsson's case, a lot of

     25    times the standard to show how this standard uses and
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 66 of 112 PageID #: 20905
                                                                                    66



       1   matches up with the languages in the claims.

       2               And so it's an easier way to show somebody how this

       3   technology, this standardized technology is using the

       4   invention that is claimed in the patent.

       5   Q.   Does Ericsson exchange claim charts during licensing

       6   negotiations?

       7   A.   Yes, sir.

       8   Q.   Why?

       9   A.   It's a way to be able to show a potential licensee

     10    that they -- to demonstrate to them how they might be

     11    infringing or using Ericsson's technology.           This way they

     12    don't have to just take our word for it when we reach out

     13    and tell them, hey, you're using our patents; we can show

     14    them.

     15    Q.   And does it give the other party some idea of what's in

     16    the portfolio?

     17    A.   Yes, it gives them some idea.

     18    Q.   Does Ericsson prepare claim charts for each specific

     19    licensing negotiation in which it participates?

     20    A.   No.

     21    Q.   Why not?

     22    A.   Well, especially for standardized technologies.            We are

     23    comparing or showing how our patents are used by the

     24    standard, and so we already have these claim charts prepared

     25    as compared to the standard.        So when we are discussing with
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 67 of 112 PageID #: 20906
                                                                                    67



       1   a company about their use of the standard in our technology,

       2   we already have these ready to show them.

       3   Q.   So are you saying that these claim charts are -- are

       4   prepared independent of any particular negotiation?

       5   A.   Yes, sir.

       6   Q.   And so after preparing claim charts, what does Ericsson

       7   do with them?

       8   A.   Well, they're collected and gathered and stored with

       9   other claim charts reading on that particular technology,

     10    and when we start engaging in a licensing negotiation and we

     11    need to share them with the other party, we pull them out

     12    and send them over.

     13              THE COURT:     Ms. Chen, would you slow down just a

     14    little bit, please?

     15              THE WITNESS:     Yes, sir.    I'm sorry, Your Honor.

     16              THE COURT:      No problem.

     17              Let's continue.

     18    Q.   (By Mr. Rubenstein)      Now, Ms. Chen, you have mentioned

     19    that -- that Ericsson sends claim charts to potential

     20    licensees to -- to show examples of Ericsson's patents.

     21    What do you mean by examples?

     22    A.   Just that.    They're examples.      They're -- not that we

     23    don't send over the entire portfolio, but it's just to give

     24    them a feel for some of the technologies that are covered by

     25    our patents.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 68 of 112 PageID #: 20907
                                                                                    68



       1   Q.   How many claim charts does a potential licensee receive

       2   from Ericsson during a patent license negotiation?

       3   A.   It depends.    It depends on the company we're discussing

       4   with.   Some might only want to see a couple or none at all.

       5   Others say they want to see all the claim charts that we

       6   hold at that particular point in time.          I think in the past

       7   year, there have been some where we've sent over 150.

       8   Q.   So is it different every time?

       9   A.   Yes, sir.

     10    Q.   All right.    Now, Ms. Chen, the jury has heard a bit

     11    during the course of this trial about a patent license

     12    negotiation between Ericsson and ZTE that resulted in a

     13    license back in 2014.      Are you familiar with that

     14    negotiation?

     15    A.   Yes, sir.

     16    Q.   How are you familiar with it?

     17    A.   I participated in some of the technical discussions and

     18    business discussions with ZTE.

     19    Q.   And during the negotiation, do you know whether Ericsson

     20    sent ZTE claim charts?

     21    A.   We did.

     22    Q.   And for how many U.S. patents did Ericsson send ZTE

     23    claim charts?

     24    A.   For infrastructure, I think about 18.

     25    Q.   And were there other non-U.S. patents that were --
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 69 of 112 PageID #: 20908
                                                                                    69



       1   charts that were sent?

       2   A.   Yes, sir.

       3   Q.   Did Ericsson send ZTE anything other than those claim

       4   charts?

       5   A.   Yes, sir.

       6             MR. RUBENSTEIN:      Mr. Patterson, would you please

       7   put up DX-529.

       8   Q.   (By Mr. Rubenstein)      Ms. Chen, do you recognize this

       9   document?

     10    A.   Yes, sir, I do.

     11    Q.   What is it?

     12    A.   It is a list of example infrastructure patents owned by

     13    Ericsson that are essential for practicing the LTE standard.

     14    Q.   And is this -- is this one of the documents that was

     15    sent to ZTE during the negotiations?

     16    A.   Yes, sir.

     17    Q.   And how do we know that these are just examples and not

     18    an exhaustive list?

     19    A.   Well, the title says they're examples.

     20    Q.   Why did Ericsson send this additional list to ZTE?

     21    A.   This is a typical list that we would share with

     22    potential licensees, just to show them, in addition to the

     23    claim charts, that we have more patents that would pertain

     24    to their technology that they're using.

     25    Q.   Were the 18 -- were the charts for the 18 U.S. patents
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 70 of 112 PageID #: 20909
                                                                                    70



       1   and the additional ones that appear on -- on this list, on

       2   DX-529, an exhaustive list of infrastructure patents that

       3   Ericsson had?

       4   A.   No.

       5   Q.   Now, during the --

       6              THE COURT:   Just a minute.      Whose phone is

       7   sounding?    I'm hearing some device ring.

       8              UNIDENTIFIED PERSON:      I'm sorry, that was my watch.

       9              THE COURT:   That was your watch?       Everything we

     10    wear today makes noise.       Whatever it is, silence it.        I

     11    don't want any more interruptions or disruptions of the

     12    trial.

     13               Continue, counsel.

     14               MR. RUBENSTEIN:     Thank you, Your Honor.

     15    Q.   (By Mr. Rubenstein)      During the license -- licensing

     16    discussions with ZTE, did Ericsson ever do any kind of

     17    relative valuation between a subset of its patents compared

     18    to a subset of ZTE's patents?

     19    A.   No, sir.

     20    Q.   And based on your knowledge of Ericsson's licensing

     21    discussions with ZTE, did Ericsson ever tell ZTE that the

     22    value in Ericsson's entire LTE portfolio of standard

     23    essential patents was found only in those 18 U.S. patents

     24    for which claim charts were sent?

     25    A.   No, sir.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 71 of 112 PageID #: 20910
                                                                                    71



       1   Q.   Why not?

       2   A.   We wouldn't have done that because it's not true.

       3   Q.   Why isn't it true?

       4   A.   One, our LTE portfolio contains many patents, more than

       5   just those 18 U.S. patents as was shown -- both the list

       6   that we sent them in this list, as well as the other claim

       7   charted patents that we sent them.

       8   Q.   And is the -- is the value of Ericsson's portfolio found

       9   just in a small group of patents?

     10    A.   No, sir.

     11    Q.   Is it found in the whole of the portfolio?

     12    A.   Yes, sir.

     13    Q.   Based on your knowledge of Ericsson's patent licensing

     14    efforts, has Ericsson ever told any potential licensee that

     15    the value of its entire LTE standard essential portfolio was

     16    found only in a few example patents?

     17    A.   No, sir.

     18    Q.   Ms. Chen, do you understand the word "exemplary" to have

     19    a different meaning in the context of Ericsson's patent

     20    license negotiations than it does from the word's ordinary

     21    meaning?

     22    A.   No, sir.

     23    Q.   And if the 18 patents that Ericsson sent to ZTE were

     24    supposed to be representative of the breadth of technology

     25    in Ericsson's portfolio, does that mean that the other
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 72 of 112 PageID #: 20911
                                                                                    72



       1   patents in Ericsson's portfolio are just duplicative of the

       2   18 that were sent?

       3   A.   No, sir.

       4   Q.   Why not?

       5   A.   These were meant to be -- or claim charted patents are

       6   meant to be examples.      Ericsson is a leader in LTE

       7   technology -- development and technology.           We have many

       8   patents that cover many different aspects of the standard

       9   that are not shown -- will not be demonstrated or covered by

     10    those 18 U.S. patents.

     11    Q.   Thank you, Ms. Chen.

     12              MR. RUBENSTEIN:      I pass the witness.

     13              THE COURT:    Cross-examination?

     14              MS. HENRY:    Yes, Your Honor.

     15              THE COURT:    Proceed when you're ready, Ms. Henry.

     16              MS. HENRY:    Your Honor, may I approach and provide

     17    the witness a binder, please?

     18              THE COURT:    You may.

     19                              CROSS-EXAMINATION

     20    BY MS. HENRY:

     21    Q.   Good morning, Ms. Chen.

     22    A.   Good morning.

     23    Q.   You and I have met before, haven't we?

     24    A.   Yes, ma'am.

     25    Q.   In fact, we've known each other for a number of years
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 73 of 112 PageID #: 20912
                                                                                    73



       1   and long before anything having to do with this lawsuit,

       2   right?

       3   A.   That's right.

       4   Q.   We've never been in this situation, though, have we?

       5   A.   No.

       6   Q.   Well, it's -- it's lovely to see you again regardless of

       7   the situation.

       8              I'd like to talk to you a little bit about the ZTE

       9   claim charts, okay?

     10    A.   Sure.

     11    Q.   So earlier, when you were -- when you were talking with

     12    Mr. Rubenstein, you pulled up DTX-529.

     13               MS. HENRY:   Mr. Horseman, could I get DTX-529,

     14    please?

     15    Q.   (By Ms. Henry)     Now, DTX-529 is a list of patents that

     16    Ericsson provided to ZTE as part of the negotiations,

     17    correct?

     18    A.   Yes, ma'am.

     19    Q.   It is not the claim charts that Ericsson provided ZTE,

     20    correct?

     21    A.   Correct.

     22    Q.   Okay.   And -- and you pointed out that on this, on

     23    DTX-529, it says examples of Ericsson's patents, correct?

     24    A.   Yes, ma'am.

     25    Q.   But the word "example" is not the word that ZTE uses
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 74 of 112 PageID #: 20913
                                                                                    74



       1   when it's describing its claim charts that are provided to

       2   potential licensees, right?

       3   A.   I'm sorry, did you say that ZTE uses?

       4   Q.   I'm sorry.     The word "examples" is not the word that

       5   Ericsson uses when it provides claim charts to potential

       6   licensees?

       7   A.   Correct.     They're claim charts.

       8   Q.   Yes.    And they don't use the word "examples" when

       9   they're describing those claim charts, correct?

     10    A.   No, ma'am.

     11    Q.   And, Ms. Chen, you gave some deposition testimony in

     12    this case, correct?

     13    A.   Yes, ma'am.

     14    Q.   Okay.    And as -- at that deposition, Ericsson designated

     15    you to speak on its behalf with respect to its licensing

     16    practices, correct?

     17    A.   Yes, ma'am.

     18    Q.   And you were asked several questions about Ericsson's

     19    licensing practices, correct?

     20    A.   Correct.

     21    Q.   And I want to be really clear, you weren't the one who

     22    chose the claim charts to send to ZTE, right?

     23    A.   Correct.

     24    Q.   Okay.    But you testified generally about what goes into,

     25    in general, the decision of choosing representative claim
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 75 of 112 PageID #: 20914
                                                                                    75



       1   charts; is that fair?

       2   A.   Yes.

       3   Q.   Okay.     And someone, though, at Ericsson chose those 18

       4   claim charts to provide to ZTE, correct?

       5   A.   For those 18 U.S. patents, yes.

       6   Q.   Yes.

       7   A.   Uh-huh.

       8   Q.   And do you know who that was?

       9   A.   I'm not sure.

     10    Q.   Okay.     But -- but regardless whoever that was isn't

     11    going to come here and testify today, correct?

     12    A.   He's no longer with the company.

     13    Q.   Thank you.

     14                Now, we have testimony in the record about how

     15    Ericsson conducts its licensing negotiations, right?

     16    A.   Yes.    Yeah, from my deposition.      Yes.

     17    Q.   Yes.    Some of that testimony comes from you, correct?

     18    A.   Sure, yes.

     19    Q.   Yes.    And isn't it true that the claim charts that are

     20    chosen by Ericsson to use in its licensing negotiations are

     21    chosen to show the breadth of Ericsson's patent holding in

     22    the particular standard, correct?

     23    A.   Yes, correct.

     24    Q.   And isn't it also true that Ericsson sends claim charts

     25    to potential licensees so that the licensee will have some
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 76 of 112 PageID #: 20915
                                                                                    76



       1   comfort regarding exactly what is -- it is Ericsson says it

       2   owns?

       3   A.   Yes.

       4   Q.   And are you aware, Ms. Chen, of whether or not

       5   Ericsson -- other Ericsson employees have provided sworn

       6   testimony describing these types of claim charts?

       7   A.   In this case?

       8   Q.   Are you aware that -- whether or not Ericsson employees

       9   have provided sworn testimony in this case or other cases

     10    describing generally what these types of claim charts are?

     11    A.   It's very likely.

     12    Q.   Okay.   And you're aware that when Ericsson employees are

     13    describing the claim charts that are used in negotiations,

     14    they refer to them as representative claim charts, correct?

     15    A.   That sounds reasonable.

     16    Q.   Okay.   And you're aware that when Ericsson employees

     17    have provided sworn statements about these claim charts,

     18    that they state that the exchange of such representative

     19    claim charts is typical in negotiations for portfolio-wide

     20    licenses?

     21    A.   That sounds like a reasonable statement.

     22    Q.   And that word "representative" is a word that comes from

     23    Ericsson's sworn witness statements, right?

     24    A.   I'll take your word for it.       I'm not sure who you might

     25    be referring to.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 77 of 112 PageID #: 20916
                                                                                    77



       1   Q.   All right.    Well, I'll -- I'll be happy to refresh your

       2   recollection.

       3             MS. HENRY:    Your Honor, may I approach the witness?

       4             MR. RUBENSTEIN:      Your Honor, may we approach,

       5   please?

       6             THE COURT:    Approach the bench.

       7             (Bench conference.)

       8             MR. RUBENSTEIN:      I just have some concern about

       9   this document because it was one of the ones that was

     10    subject to some discussion in our pre-trial conference and

     11    was not -- and was excluded from the record and from the

     12    exhibit list.

     13               I just have some concern about how this document

     14    is being used and what -- what could be read aloud to the

     15    jury from it and what is being said from this document and

     16    how it's being characterized to the jury for all the reasons

     17    we discussed.

     18              THE COURT:    Tell me how you intend to use this, Ms.

     19    --

     20              MS. HENRY:    Your Honor, I intend to use a very

     21    limited portion of this to refresh Ms. Chen's recollection.

     22    And unless she contradicts it, I do not intend at all to

     23    play it or have it read to the jury.

     24              THE COURT:    All right.     Then you should be sure not

     25    to reveal the heading or the origin of it as coming from
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 78 of 112 PageID #: 20917
                                                                                    78



       1   that other litigation.

       2             MS. HENRY:    Certainly, Your Honor.

       3             THE COURT:    All right.     Let's proceed.

       4             MR. RUBENSTEIN:      Thank you, Your Honor.

       5             MS. HENRY:    Thank you, Your Honor.

       6             (Bench conference concluded.)

       7             MS. HENRY:    May I approach, Your Honor?

       8             THE COURT:    You may.

       9   Q.   (By Ms. Henry)    Ms. Chen, can you please go -- there's a

     10    tab on the document that I just provided you.            Could you

     11    please read Lines 6 through 11 on Page 5 of that document,

     12    and tell me if it refreshes your recollection of whether or

     13    not Ericsson employees have provided sworn statements

     14    referring to claim charts used in negotiations as, quote,

     15    representative.

     16    A.   Did you want me to read this out loud or --

     17    Q.   No, no, no.    Please just read it to yourself, and see if

     18    it refreshes your recollection.

     19    A.   Okay.   Yes, it appears he has.

     20    Q.   Thank you.

     21              And, Ms. Chen, are you aware that other Ericsson

     22    employees, under oath, have said that during licensing

     23    negotiations, Ericsson presents claim charts to the

     24    prospective licensee showing how a representative sample of

     25    Ericsson's patents are essential to the standard?
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 79 of 112 PageID #: 20918
                                                                                    79



       1   A.   That sounds reasonable.

       2   Q.   Okay.   And also the use of the term representative

       3   there, correct?

       4   A.   Correct.

       5   Q.   Correct.

       6              So if someone was to suggest that the term

       7   representative was coined by IV as opposed to Ericsson, that

       8   would be incorrect, wouldn't it?

       9   A.   I think it's a common word, so I would say so.

     10    Q.   And -- and the word representative claim charts is

     11    different from the example patents that Mr. Rubenstein put

     12    on the screen, correct?

     13    A.   Well, one is a list of patents, and the other are claim

     14    charts, so I guess yes.

     15    Q.   That's correct.

     16               And the list of patents says these are examples of

     17    patents, correct?

     18    A.   Correct.

     19    Q.   That's what you and Mr. Rubenstein discussed earlier,

     20    correct?

     21    A.   Correct.

     22    Q.   But the word example is not the word that Ericsson

     23    employees use when they're referring to actual claim charts

     24    that are provided, correct?

     25    A.   Sometimes they're referred to as exemplary, but not in,
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 80 of 112 PageID #: 20919
                                                                                    80



       1   I guess, the discussion we just had.

       2   Q.   Yes.    In the sworn statements of Ericsson employees made

       3   under the penalty of perjury, they're referred to as

       4   representative claim charts; isn't that correct?

       5   A.   I think, yes, it's been referred to that way.

       6   Q.   And Mr. Rubenstein also mentioned with you that included

       7   in those claim charts provided to ZTE were some foreign

       8   patent -- patents.      Do you recall that?

       9   A.   Yes.

     10    Q.   Okay.    Now, if you were negotiating a U.S. only license,

     11    would it matter what foreign patents that company had?

     12    A.   Are you asking in the abstract or with respect to

     13    Ericsson?

     14    Q.   Well, either with respect to Ericsson or in the

     15    abstract, either way.

     16    A.   Well, with respect to Ericsson, we only do global patent

     17    licenses, which is why I asked, because we would never

     18    discuss a patent license of Ericsson's patents for just the

     19    U.S., but in the abstract, if we're talking about just

     20    licensing U.S. patents, then a foreign one might not make

     21    sense to discuss.

     22    Q.   Exactly.    And the hypothetical license or the

     23    negotiation we're talking to -- about in this case -- you're

     24    familiar with that terminology, hypothetical negotiation,

     25    correct?
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 81 of 112 PageID #: 20920
                                                                                    81



       1   A.   Yes, ma'am.

       2   Q.   That hypothetical negotiation, they would be discussing

       3   only the U.S. patents, correct?

       4   A.   I guess what are the patents-in-suit; right.

       5   Q.   Yes.     Well, and if we're in a U.S. courtroom, then we

       6   can only have U.S. patents-in-suit, correct?

       7   A.   I would presume so, yes.

       8   Q.   Okay.     Now, Ms. Chen, I know that you have not been

       9   allowed to be in the courtroom for most of the testimony

     10    this week, right?

     11    A.   Right.

     12    Q.   And that's because of something called the Rule, which

     13    prevents fact witnesses from listening to the testimony of

     14    other fact witnesses, correct?

     15    A.   Correct.

     16    Q.   And that's really just to make sure that no one's

     17    testimony is influenced by the testimony of someone else; is

     18    that fair?

     19    A.   Yes.

     20    Q.   Okay.     But were you in the courtroom for opening

     21    statements?

     22    A.   Yes, ma'am.

     23                MS. HENRY:   Can I please have Chen Slide No. 1?

     24                Thank you, Mr. Horseman.

     25    Q.   (By Ms. Henry)      Ms. Chen, do you remember when
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 82 of 112 PageID #: 20921
                                                                                    82



       1   Mr. Kubehl used this slide in Ericsson's opening statement?

       2   A.   Yes.    It looks familiar.

       3   Q.   Yes.    And this is a slide depicting the Ericsson

       4   employees who were nominated to be finalists for the

       5   European Inventor Award of 2014; is that correct?

       6   A.   Yes, ma'am.

       7   Q.   Okay.    And the picture here shows four inventors, but

       8   there are really eight nominees, right?

       9   A.   Yes.    I see eight names on here.

     10    Q.   Yes.    There are -- I've underlined them just to make it

     11    easier to see, correct?

     12    A.   Thank you.    Yes.

     13    Q.   Okay.    And would it surprise you to know that we've seen

     14    a slide or a slide similar to this numerous times throughout

     15    the course of this case?

     16    A.   I wouldn't know.

     17    Q.   But would it surprise you?

     18    A.   If it was relevant, no.

     19    Q.   Okay.    Well, let's -- let's talk a little bit about

     20    that, please.

     21                Ericsson is proud of these eight inventors, right?

     22    A.   Certainly.

     23    Q.   Okay.    Do they represent the best of the best of what

     24    Ericsson has to offer in terms of LTE?

     25    A.   They and the others in the research and development
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 83 of 112 PageID #: 20922
                                                                                    83



       1   group, yes.

       2   Q.   And Ericsson is proud of the patents that these

       3   inventors have come up with, correct?

       4   A.   Yes, ma'am.

       5   Q.   And do those patents represent some of the best of the

       6   best of Ericsson's LTE patents?

       7   A.   I don't know that we would say -- I mean, they're all --

       8   all of our patents are valuable to us.          I don't know that

       9   we've actually singled out any particular one as the best.

     10    Q.   Well, these are certainly the inventors that Ericsson

     11    has been bringing in front of the jury and touting all week

     12    long, right?

     13    A.   I wouldn't know.

     14    Q.   And if you look -- I just want you to take a note of the

     15    names there.      You don't need to read them into the record,

     16    but just sort of familiarize yourself with the names, okay?

     17    A.   All right.

     18    Q.   Okay.

     19                MS. HENRY:   Can I please have Chen Slide No. 2?

     20    Q.   (By Ms. Henry)      Now, Ms. Chen, we've talked a lot about

     21    the 18 U.S. patents that were included in the ZTE claim

     22    charts, right?

     23    A.   Yes.

     24    Q.   Now, I'll represent to you that here up on the screen,

     25    I've just made a list of all of those 18 patents, all right?
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 84 of 112 PageID #: 20923
                                                                                    84



       1   A.   Okay.

       2   Q.   Okay.   I think the list is accurate.        I tried very hard

       3   to make it, but if you'd like to check me, there is also

       4   DTX-536 in your binder, and that's the claim charts

       5   themselves.

       6   A.   All right.

       7   Q.   Okay.   Now, would it surprise you to find out that half

       8   of these patents list as named inventors those 18 inventors

       9   that Ericsson has been touting all week long?

     10    A.   One of those eight are -- no, it wouldn't surprise me.

     11              MS. HENRY:    All right.     Could we have Chen Slide

     12    No. 2, please?

     13    Q.   (By Ms. Henry)    So eight -- excuse me -- nine of those

     14    18, half of them list as named inventors one of those eight

     15    inventors that Ericsson has been touting all week long.

     16              Does that look right to you.

     17    A.   I have no reason to object.

     18    Q.   All right.    Well, if you have any question, I've listed

     19    the PTX here on the slide of each of those patents, and all

     20    of those patents are included in your binder, so feel free

     21    to check if you'd like to.

     22    A.   I don't see any need.

     23    Q.   So it's not unreasonable, if we've got a list of patents

     24    here, half of whom list as named inventors the very eight

     25    Ericsson inventors that Ericsson has been touting all week
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 85 of 112 PageID #: 20924
                                                                                    85



       1   long, that they've been showing slides up for their awards,

       2   it is not unreasonable to say that these are the best of the

       3   best of Ericsson's patents, is it?

       4   A.    I don't know that I would agree with that.

       5   Q.    Well, Ms. Chen, the truth is that these great Ericsson

       6   inventors, they really don't matter in this case, do they,

       7   regardless of whether or not they've invented these patents

       8   or not.

       9   A.    I don't think these patents are being asserted.

     10    Q.    In fact, the 18 Ericsson inventors that they've been

     11    talking about all week long, they could have invented time

     12    travel, and it would not affect the issues that this jury

     13    has to decide in this case, right?

     14    A.    Correct.

     15    Q.    We don't doubt that Ericsson has wonderful inventors.

     16    Is that a fair statement?

     17    A.    I appreciate that, yes.      Thank you.

     18    Q.    But Ericsson is not the only company that has good

     19    ideas, is it?

     20    A.    No.

     21    Q.    And the fact that Ericsson has inventors that they're

     22    proud of has absolutely nothing to do with whether or not

     23    Ericsson is infringing Intellectual Ventures's patents, does

     24    it?

     25    A.    No.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 86 of 112 PageID #: 20925
                                                                                    86



       1   Q.   Totally unrelated, right?

       2   A.   Correct.

       3   Q.   Yeah.    In fact, it's a bit of a diversion, isn't it?

       4               MR. RUBENSTEIN:    Objection, Your Honor.

       5   Argumentative.

       6               THE COURT:   Overruled.

       7   A.   I honestly wouldn't know.        I haven't been following the

       8   case.

       9   Q.   (By Ms. Henry)      That's right, Ms. Chen.      So while you're

     10    counsel at Ericsson -- right?

     11    A.   Yes, ma'am.

     12    Q.   -- you're not the counsel who has been overseeing this

     13    case on behalf of Ericsson, right?

     14    A.   Correct.

     15    Q.   So it wasn't your decision to put those slides up

     16    repetitively in front of the jury, correct?

     17    A.   I really don't know how often they were put up.            I have

     18    nothing to do with it.

     19    Q.   All right.    Thank you.

     20                Now, Ms. Chen, can we agree that if Ericsson and

     21    T-Mobile are using the patents-in-suit, that they should pay

     22    for that use?

     23    A.   Yes.

     24    Q.   Because patents have value.        They're property rights,

     25    and they have value, and they should be respected, right?
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 87 of 112 PageID #: 20926
                                                                                    87



       1   A.   Yes, ma'am.

       2   Q.   Ericsson certainly demands that of anyone it believes is

       3   infringing its patents, right?

       4   A.   Yes, ma'am.

       5   Q.   And Ericsson demands more than just respect if someone

       6   is infringing their patents, right?          It demands

       7   compensation, right?

       8   A.   Yes, ma'am.

       9   Q.   And there's nothing wrong with IV making that same

     10    demand in this case, is there?

     11    A.   No, ma'am.

     12    Q.   And whether you create a patent in-house or buy a patent

     13    from someone else, it's still a property right, and it still

     14    has value, right?

     15    A.   Yes, ma'am.

     16    Q.   And infringers should still pay for trespassing that

     17    property, correct?

     18    A.   Correct.

     19    Q.   Now, Ms. Chen, we've established that you're not the

     20    Ericsson attorney that's been overseeing this case, correct?

     21    A.   Yes, ma'am.

     22    Q.   But there is someone at Ericsson that is overseeing this

     23    case, right?

     24    A.   Yes, ma'am.

     25    Q.   But it's not you who's meeting with the lawyers every
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 88 of 112 PageID #: 20927
                                                                                    88



       1   night and deciding which arguments to make and which

       2   presentations to make in front of the jury, correct?

       3   A.   Correct.

       4   Q.   Okay.    And you mentioned during your direct testimony

       5   that you clerked for a federal judge; is that right?

       6   A.   I think I just said a judge, but, yes, I did clerk for a

       7   federal judge.

       8   Q.   Okay.    So you have seen a lot of trials; is that right?

       9   A.   Yes, ma'am.

     10    Q.   Okay.    And have you ever seen a trial where an attorney

     11    in open court calls an inventor a liar?

     12              MR. RUBENSTEIN:      Objection, Your Honor, relevance

     13    and argumentative.

     14              THE COURT:      She can answer if she has or she

     15    hasn't.      Overruled.

     16    A.   I don't remember.       It's possible.    There have been a lot

     17    of them that have been very combative.

     18    Q.   (By Ms. Henry)       You understand how serious that

     19    allegation is, correct, Ms. Chen?

     20    A.   To call someone a liar, certainly.

     21    Q.   Certainly in open court, correct?

     22    A.   It's a serious allegation no matter what.

     23    Q.   Yeah.    If you had been advising -- if you had been

     24    managing this case, would you have allowed that to happen to

     25    Dr. Jorgensen?
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 89 of 112 PageID #: 20928
                                                                                    89



       1   A.   Not if it wasn't warranted.

       2   Q.   Thank you.

       3              Now, Ms. Chen, would you be surprised to hear that

       4   we've heard several times this week about how Ericsson makes

       5   products and IV doesn't?

       6   A.   Really have no opinion one way or another.

       7   Q.   Do you know why Ericsson's lawyers keep saying that?

       8   A.   No.

       9   Q.   Okay.   Now, you're familiar with patent law, right?

     10    A.   Yes, ma'am.

     11    Q.   Okay.   And is there a requirement in patent law that you

     12    have to make something in order for your patent to have

     13    value?

     14    A.   No, ma'am.

     15    Q.   And is there a requirement in patent law that you have

     16    to make a product in order to be entitled for payment of a

     17    reasonable royalty if someone is trespassing on your patent?

     18    A.   No, ma'am.

     19    Q.   In fact, whether or not a company who owns patents makes

     20    products has absolutely nothing to do with whether or not

     21    the Defendant infringes those patents; isn't that right?

     22    A.   That's right.

     23    Q.   It doesn't make your patents any less valuable if you

     24    don't make a patent -- make a product, right?

     25    A.   Correct.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 90 of 112 PageID #: 20929
                                                                                    90



       1   Q.   And it doesn't make IV a second class business citizen

       2   because it's made the decision to license its innovations to

       3   other companies so that they can go out and make great

       4   products, as opposed to making products itself, correct?

       5   A.   Correct.

       6   Q.   And it would be misleading to suggest otherwise to this

       7   jury, wouldn't it?

       8   A.   I don't know that I would call it misleading.            It's --

       9   I'm not sure what would be misleading.

     10    Q.   You don't think it would be misleading to suggest that

     11    the fact that IV doesn't make a product somehow means their

     12    patents aren't valuable?

     13    A.   Oh, that -- that would be misleading.

     14    Q.   Now, Ms. Chen, were you in the courtroom during voir

     15    dire?

     16    A.   No, ma'am.

     17    Q.   Okay.   Would it surprise you, then, to find out that

     18    Ericsson and T-Mobile's attorneys during voir dire suggested

     19    that 1G, 2G, 3G, and 4G are Ericsson's technology?

     20    A.   In total?

     21    Q.   Just if -- if I used those words, 1G, 2G, 3G, and 4G,

     22    that's Ericsson's technology, would that be accurate?

     23    A.   Well, there's a lot of Ericsson technology in those

     24    standards.      We don't own all of it.

     25    Q.   That's correct.     Ericsson did not invent the entirety of
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 91 of 112 PageID #: 20930
                                                                                    91



       1   LTE, did it?

       2   A.   No, ma'am.

       3   Q.   It took a lot of companies, and it took a lot of

       4   inventors to invent LTE, right?

       5   A.   Yes, ma'am.

       6   Q.   And Ericsson isn't trying to take credit for all of

       7   those inventions, is it?

       8   A.   No, ma'am.

       9   Q.   And, in fact, Nokia was a contributor to LTE, correct?

     10    A.   Yes, ma'am.     To the standardization, yes.

     11    Q.   And Nokia makes base stations, just like Ericsson,

     12    right?

     13    A.   Yes, ma'am.

     14    Q.   And Nokia is a competitor of Ericsson; isn't that right?

     15    A.   Yes, ma'am.

     16    Q.   In fact, Nokia is probably Ericsson's primary

     17    competitor; is that fair?

     18    A.   Probably not.

     19    Q.   Okay.   Well, I'll represent to you that Mr. Norrby,

     20    Ericsson's corporate representative, said in his direct that

     21    Ericsson and Nokia were the Apple and Samsung of the

     22    infrastructure business.       Is that a fair characterization?

     23    A.   Sure.

     24    Q.   Okay.   They're certainly fierce competitors, fair?

     25    A.   Oh, definitely.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 92 of 112 PageID #: 20931
                                                                                    92



       1   Q.   Okay.   Now, Nokia is an investor in IV, isn't it?

       2   A.   I don't know.

       3   Q.   In fact, Nokia invested hundreds of millions of dollars

       4   in IV?

       5             MR. RUBENSTEIN:      Objection, Your Honor, lacks

       6   foundation.

       7             THE COURT:    Sustained.

       8   Q.   (By Ms. Henry)     Ms. Chen, are you aware of whether or

       9   not Nokia has a license to IV's patents?

     10    A.   No, ma'am.

     11    Q.   You don't know one way or the other?

     12    A.   No, ma'am.

     13    Q.   Would that be something important for the jury to

     14    consider in this case?

     15    A.   I don't know.     I don't know what the issues are in this

     16    case.

     17    Q.   Ms. Chen, you're familiar with the term "inbound

     18    license," right?

     19    A.   Yes, ma'am.

     20    Q.   And an inbound license just means a license that

     21    Ericsson takes to someone else's patents; is that fair?

     22    A.   Yes, ma'am.

     23    Q.   Okay.   And just a way for Ericsson to recognize the

     24    value of someone else's invention?

     25    A.   Or to -- to license their patents, certainly.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 93 of 112 PageID #: 20932
                                                                                    93



       1   Q.   Yeah.   And you certainly wouldn't license them if you

       2   didn't -- if you didn't value the technology, right?

       3   A.   We wouldn't license if we didn't think we needed it.

       4   Q.   All right.     And -- and Ericsson has a lot of what we

       5   call cross-licenses; is that fair?

       6   A.   Yes, ma'am.

       7   Q.   Okay.   And a cross-license is when both companies, you

       8   know, sort of -- for lack of a better word, exchange patent

       9   rights in each other's patents?

     10    A.   We license each other to each other's patents.

     11    Q.   Fair enough.     That's -- that's a little overly

     12    simplistic, right?

     13    A.   Well, it is what it is.       You're licensing your patents

     14    to the other party.

     15    Q.   Yeah.   And in exchange, you're getting some of their

     16    patents, as well, right?

     17    A.   Or you're getting a license right to theirs, as well,

     18    yes.

     19    Q.   Okay.   Now, again, you testified on behalf of Ericsson

     20    about its licensing practices; is that correct?

     21    A.   Correct.

     22    Q.   Okay.   And in prep -- preparation for your testimony,

     23    you did some investigation about Ericsson's straight inbound

     24    licenses?

     25    A.   For my deposition, yes, I did.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 94 of 112 PageID #: 20933
                                                                                    94



       1   Q.   All right.     And, again, just to remind the jury, the

       2   inbound license is -- is a license when Ericsson takes a

       3   license, pays money for someone else's patent, but doesn't

       4   get any patent rights in return; is that fair?

       5   A.   Correct.

       6   Q.   Okay.    I apologize.    That was probably a pretty bad

       7   question.

       8               All right.   But when you did your investigation of

       9   Ericsson's inbound licenses, you found that Ericsson

     10    doesn't, in fact, take very many inbound licenses, does it?

     11    A.   Correct.     I don't think we have very many pure inbounds.

     12    Q.   That's correct.      And, in fact, you found that there were

     13    much greater number of outbound licenses than inbound

     14    licenses, correct?

     15    A.   Greater number of cross-licenses, yes, ma'am.

     16    Q.   Yes.    And you would agree with me --

     17                THE COURT:   Ms. Henry, you seem to have a habit of

     18    commenting on the answers.        When she gives an answer, you

     19    say that's correct, or you say yes.          That's an improper

     20    statement.      Don't comment on her answers.       Just ask the next

     21    question, and let her answer the questions, please.

     22                MS. HENRY:   I apologize, Your Honor.       Thank you.

     23                THE COURT:   Let's continue.

     24    Q.   (By Ms. Henry)      So, Ms. Chen, while Ericsson often

     25    charges other companies for the use of its technology, it
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 95 of 112 PageID #: 20934
                                                                                    95



       1   very rarely pays other companies purely for the use of their

       2   own technology; isn't that right?

       3   A.   Sorry.   I'm just trying to make sure I understood what

       4   you're asking.     It is rare that we take a license to

       5   somebody else's patents where they don't need a license to

       6   ours.

       7   Q.   And is that because Ericsson thinks it's the only one

       8   with good ideas?

       9   A.   No.

     10    Q.   You would agree with me that it's this jury that's going

     11    to decide how good of an idea Mr. Jorgensen had, correct --

     12    Dr. Jorgensen had, excuse me.

     13    A.   Sure.

     14    Q.   And it's this jury that's going to decide how much

     15    money IV is owed for Mr. Jorgensen's idea; isn't that

     16    correct?

     17    A.   Yes, ma'am.

     18    Q.   Thank you very much.

     19               MS. HENRY:   I pass the witness.

     20               THE COURT:   Redirect, Mr. Rubenstein?

     21               MR. RUBENSTEIN:     Very briefly, Your Honor.

     22               THE COURT:   Let's proceed.

     23                            REDIRECT EXAMINATION

     24    BY MR. RUBENSTEIN:

     25    Q.   Ms. Chen, when Ericsson thinks that it needs to take a
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 96 of 112 PageID #: 20935
                                                                                    96



       1   license, does it take one?

       2   A.   Yes, sir.

       3   Q.   And do you believe it is okay to come to court and

       4   defend yourself against allegations of patent infringement

       5   if you believe you do not infringe?

       6   A.   Yes, sir.

       7   Q.   Thank you.

       8              MR. RUBENSTEIN:      Pass the witness.

       9              THE COURT:     All right.   Further cross-examination?

     10               MS. HENRY:     No, Your Honor.

     11               THE COURT:     All right.   Ms. Chen, you may step

     12    down.

     13               MR. RUBENSTEIN:      Your Honor, may the witness be

     14    excused?

     15               THE COURT:     Any objection?

     16               Any objection to her being excused, Ms. Henry?

     17               MS. HENRY:     Oh.   I apologize, Your Honor.      No.

     18               THE COURT:     All right.   Then the witness is

     19    excused.

     20               Ms. Chen, you're free to leave, you're free to

     21    stay.

     22               THE WITNESS:     Thank you, sir.

     23               THE COURT:     All right.   Ladies and gentlemen before

     24    the Defendant calls their next witness, we're going to take

     25    a recess.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 97 of 112 PageID #: 20936
                                                                                    97



       1              Just simply close and leave your notebooks in your

       2   chairs, if you will.

       3              Follow all my instructions, including not to

       4   discuss the case among yourselves, and we'll be back shortly

       5   to continue.

       6              The jury is excused for recess.

       7              COURT SECURITY OFFICER:      All rise.

       8              (Jury out.)

       9              THE COURT:    The Court stands in recess.

     10               (Recess.)

     11               COURT SECURITY OFFICER:      All rise.

     12               THE COURT:    Be seated, please.

     13               Are the Defendants prepared to call their next

     14    witness?

     15               MR. RUBENSTEIN:     Yes, Your Honor.      The Defendants

     16    call Dr. Stephen Becker.

     17               THE COURT:    All right.    Let me bring in the jury,

     18    and we'll get that on the record.

     19               Let's bring in the jury, please.

     20               COURT SECURITY OFFICER:      All rise.

     21               (Jury in.)

     22               THE COURT:    Please be seated, ladies and gentlemen.

     23               Defendants, call your next witness.

     24               MR. RUBENSTEIN:     Thank you, Your Honor.       Defendants

     25    call Dr. Stephen Becker.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 98 of 112 PageID #: 20937
                                                                                    98



       1               THE COURT:   All right.    Dr. Becker, if you'll come

       2   forward and be sworn, please.

       3               (Witness sworn.)

       4               THE COURT:   Please come around, sir, and have a

       5   seat on the witness stand.

       6               Mr. Rubenstein, Dr. Becker is no relation to Jeff

       7   Becker, your co-counsel, is he?

       8               MR. RUBENSTEIN:    Correct, Your Honor.       No relation.

       9               THE COURT:   All right.    We'll get that out of the

     10    way.

     11                MR. RUBENSTEIN:    All right.

     12                THE COURT:   You may proceed with direct

     13    examination.

     14                MR. RUBENSTEIN:    Thank you, Your Honor.

     15           STEPHEN BECKER, PH.D., DEFENDANTS' WITNESS, SWORN

     16                             DIRECT EXAMINATION

     17    BY MR. RUBENSTEIN:

     18    Q.   Good morning, Dr. Becker.

     19    A.   Good morning.

     20    Q.   Would you please introduce yourself to the jury?

     21    A.   Yes.    My name is Stephen Becker.

     22    Q.   And where are you from, Dr. Becker?

     23    A.   I'm from Austin.     I live in Austin now.       Born and raised

     24    in Austin, and other than a few stints in Dallas and

     25    Houston, I've lived in Austin all my life.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 99 of 112 PageID #: 20938
                                                                                    99



       1   Q.   Would you please tell us a little bit about your

       2   educational background?

       3   A.   Sure.    I have an undergraduate degree in computer

       4   science and electrical engineering from the University of

       5   Pennsylvania.     And then a Master's in finance, a Master's in

       6   business administration from UT Austin, and a Ph.D. in

       7   public policy from UT Austin.

       8   Q.   Now, Dr. Becker, do you belong to any professional

       9   organizations?

     10    A.   I do.    I -- I'm a member of the American Economic

     11    Association, the American Finance Association, something

     12    called the Licensing Executive Society, an organization

     13    called the National Association of Certified Valuators and

     14    Analysts, and then the American Bar Association, I maintain

     15    a membership in a -- an affiliate membership in an org --

     16    part of the Bar Association that concerns itself with patent

     17    law and licensing activity.        I'm not a -- not a lawyer.

     18    Q.   Where do you currently work, sir?

     19    A.   I work for a firm called Applied Economics Consulting

     20    Group in Austin.     This is a firm that I founded -- actually

     21    next month will be the 20th anniversary of the founding of

     22    that firm.

     23    Q.   And would you please explain to the jury a bit about the

     24    type of work that you do?

     25    A.   Yes.    For the entirety of that 20 years, what Applied
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 100 of 112 PageID #: 20939
                                                                                 100



       1   Economics does and what I do is provide economic and

       2   financial consulting to companies in a variety of

       3   industries.

       4             The common thread through all of that is that we

       5   are always -- almost always looking at the value of assets,

       6   either the value of intellectual property assets.            I do a

       7   lot of work in the energy industry valuing oil and gas

       8   production and sort of a whole host of different kinds of

       9   assets.     But the common thread is what's the economic value

      10   of things.

      11   Q.   And have those projects that you've worked on include

      12   patent damages like this case here?

      13   A.   They have.

      14   Q.   And how many times have you been involved in assessing

      15   the value of -- of patents in -- in matters like these?

      16   A.   I've been a patent damages expert in over a hundred

      17   different patent cases.

      18   Q.   And by whom were you retained?

      19   A.   Over the last 20 years in those hundred-plus cases, it

      20   has fallen about 50/50 times that I work on behalf of the

      21   patentholder, like IV in this case, or half the time on

      22   behalf of the Defendant in the particular case.

      23   Q.   And in this case, you're here on behalf of Ericsson and

      24   T-Mobile?

      25   A.   Yes, sir.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 101 of 112 PageID #: 20940
                                                                                 101



       1               MR. RUBENSTEIN:    Your Honor, at this time I'd

       2   tender Dr. Becker as an expert witness on the issue of

       3   patent damages.

       4               THE COURT:    Is there objection?

       5               MR. WARD:    No objection.

       6               THE COURT:    The Court will recognize the witness as

       7   an expert in the designated field.

       8               Continue, counsel.

       9               MR. RUBENSTEIN:    Thank you, Your Honor.

      10   Q.   (By Mr. Rubenstein)      Now, Dr. Becker, before we get into

      11   the nuts and bolts of your opinions, you have been in the

      12   courtroom during the course of this entire trial; is that

      13   right?

      14   A.   Most of it.    I was out for a couple of witnesses

      15   yesterday.

      16   Q.   And have you heard the discussion about the Ericsson --

      17   the 18 Ericsson patents that were sent to ZTE?

      18   A.   I have.

      19   Q.   Can you tell us the only reason why we are talking about

      20   those patents in this case, please?

      21   A.   Yes.    We'll get into this a little more later in my

      22   testimony, but the only reason, at least from the

      23   perspective of anything to do with damages in this case,

      24   that those 18 patents or really any of Ericsson's patents

      25   are relevant is that Mr. Bratic chose to base his entire
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 102 of 112 PageID #: 20941
                                                                                 102



       1   damages model essentially on those 18 patents.

       2   Q.   And do you believe that's proper?

       3   A.   No.

       4   Q.   All right.    Now, what was your assignment in this case,

       5   Dr. Becker?

       6   A.   I had two assignments.      The first was to determine a

       7   reasonable royalty for the three asserted patents in this

       8   case.      That's my primary assignment and the primary thing I

       9   have come up with an opinion on.

      10               I also was asked to review and comment on

      11   Mr. Bratic's opinions, both the opinions that he offered in

      12   his report that he filed in this case, and I was here for

      13   his testimony, and I'm prepared to offer some comments on

      14   the testimony that he gave.

      15   Q.   And simply because you are here to discuss with the jury

      16   about damages that you think may be appropriate here, that

      17   doesn't mean that you believe Ericsson and T-Mobile infringe

      18   the patents, does it?

      19   A.   No.    I don't have an opinion about that either way, and

      20   it wouldn't be appropriate for me to have an opinion.

      21               In a patent damages expert's role, same with

      22   Mr. Bratic, we have to assume for the purposes of our work

      23   that -- you know, what would be the answer if there is a

      24   finding that the patents are infringed and if there is no

      25   finding that the patents are invalid.
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 103 of 112 PageID #: 20942
                                                                                 103



       1               So in that world, what's the right damages number,

       2   what's reasonable?      But as a patent damages expert, I don't

       3   have an opinion on whether there's any infringement and

       4   whether the patents are valid or invalid.

       5   Q.   Now, before we get into the details of your analysis,

       6   would you give us a little bit of a preview of your

       7   opinions?

       8   A.   Sure.    The opinion that I will explain today is that the

       9   appropriate structure of the license that Ericsson and

      10   T-Mobile would get from Intellectual Ventures is a

      11   non-exclusive U.S. license to the three asserted patents.

      12               And with that as the thing that we're trying to

      13   value, it's my opinion that the right number, a reasonable

      14   number is a lump-sum royalty in the range of 110,000 to up

      15   to 1.4 million.

      16   Q.   And do you recall hearing Mr. Bratic testify about his

      17   belief that the damages should be $77 million?

      18   A.   Yes.

      19   Q.   That's a pretty big difference, don't you think?

      20   A.   It's a very big difference.

      21   Q.   Have you studied Mr. Bratic's work to understand how he

      22   arrived at his opinions?

      23   A.   Yes.    In quite a bit of detail, yes.

      24   Q.   Will you be able to tell the jury where you think he got

      25   it wrong?
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 104 of 112 PageID #: 20943
                                                                                 104



       1   A.   I will.

       2   Q.   And would you please give the jury a little bit of

       3   preview of those major errors?

       4   A.   Sure.     I -- there's a lot of -- lot of details to what I

       5   think he got wrong, but at a very high level, there are four

       6   main things that I think explain the difference between his

       7   opinion and what I think is reasonable.

       8             The first is that we heard him talk about this per

       9   subscriber month running royalty where he's counting the

      10   number -- not just the number of subscribers but how many

      11   months.

      12             I think that's unreasonable, and I'll talk to you

      13   about why that is.

      14             The second point is that this $77 million opinion

      15   that he has is based -- he starts with looking at handset

      16   licenses, not the base station -- not the base stations or

      17   the base station licenses that were available to him that

      18   are the issue in this case.

      19             Third, I think there's a big issue with how he has

      20   used Dr. Chrissan's relative value analysis.           That drives a

      21   large inflation in his number.

      22             And, fourth, he fails to account for licensed

      23   handsets.

      24             We'll talk about all four of those.

      25   Q.   And do these four errors that we see on this slide
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 105 of 112 PageID #: 20944
                                                                                 105



       1   explain the big difference between your opinion and his?

       2   A.   It does.    I think if -- if he had not made those errors,

       3   you could start with his 77 million and essentially get all

       4   the way down to -- in the range that I have by just fixing

       5   those four things.

       6   Q.   Okay.    So let's get into the details of your analysis,

       7   please.      Would you explain for the jury how you went about

       8   determining what you believe to be the reasonable royalty in

       9   this case?

      10   A.   Sure.    The basic approach that I took is not unlike what

      11   Mr. Bratic did, and that's very common in -- for any patent

      12   damages expert to do this.        It's something called the

      13   hypothetical negotiation.

      14               As Mr. Bratic described, we imagine a world back in

      15   February of 2013 where Intellectual Ventures and -- on the

      16   one hand, and T-Mobile and Ericsson, on the other hand, come

      17   into a room and sit down and say, all right, let's put our

      18   cards on the table and see if we can negotiate a reasonable

      19   royalty for these three patents.

      20   Q.   And are there certain assumptions that you have to make

      21   in this hypothetical negotiation?

      22   A.   Yes.    There are a couple of key assumptions.

      23               The first is that the parties come in understanding

      24   or at least believing that they need a license.

      25               Ericsson and T-Mobile understand that they need to
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 106 of 112 PageID #: 20945
                                                                                 106



       1   take a license.     They need to leave this negotiation with a

       2   license.    There's no dispute about the validity and

       3   infringement.

       4              The reality is that we're here, that there is a big

       5   dispute about the validity and infringement.           But in this

       6   negotiation, we assume they're no longer disputing that.

       7              Second, the parties are assumed to both be willing

       8   to enter into a license, and the result has to be something

       9   that's acceptable to both sides.

      10              And, lastly, the cards are dealt face up.          There's

      11   no secrets in this negotiation.         Intellectual Ventures would

      12   know -- IV would know Ericsson and T-Mobile's -- sort of

      13   details about their business, and Ericsson and T-Mobile

      14   would know things about Intellectual Ventures that in a real

      15   negotiation, they may not know.

      16   Q.   What type of evidence did you consider while performing

      17   your analysis, Dr. Becker?

      18   A.   I looked at quite a bit of evidence.         In a case like

      19   this, there's thousands and thousands of pages of documents

      20   produced by the parties.       My staff and I have reviewed

      21   significant portions of that.        There are expert reports,

      22   both technical expert reports and damages reports.

      23              I've had discussions with Ericsson's technical

      24   experts.    I've reviewed deposition testimony and exhibits.

      25   And my staff and I also did research on publicly available
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 107 of 112 PageID #: 20946
                                                                                 107



       1   information about the relevant industry.

       2   Q.   And so how did you take this evidence and determine what

       3   the outcome of this hypothetical negotiation would be?

       4   A.   Well, there's a checklist called the Georgia-Pacific

       5   factors that comes from a patent case back in the 1970s that

       6   provides sort of a checklist of things that a patent damages

       7   expert can look at to determine the outcome of a

       8   hypothetical negotiation.

       9              It's not -- we don't have to just look at those

      10   things, there's oftentimes other evidence that's relevant,

      11   but this serves as a checklist.

      12   Q.   And did you consider all of these factors?

      13   A.   I did.

      14   Q.   Were all of them relevant to this case?

      15   A.   No.   In any case, you're going to have different factors

      16   that turn out to be more important than others.            It depends

      17   on the evidence.     And here, not every factor was relevant.

      18   Q.   Were there one or two that stuck out to you in this

      19   case?

      20   A.   Well, as we'll go through in the details of my

      21   testimony, I think Georgia-Pacific Factor 1 is a good

      22   example of one that I thought was very relevant.            It's -- we

      23   see it's the royalties received by the patentee for the

      24   licensing of the patent-in-suit.

      25              So in the context of this case, that question is:
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 108 of 112 PageID #: 20947
                                                                                 108



       1   Has IV received royalties specifically attributable to the

       2   patents -- to these three patents?         And we'll talk about

       3   that evidence, but there's quite a bit of evidence in that

       4   regard.

       5   Q.    What did you conclude was the most important evidence in

       6   this case?

       7   A.    The three general areas of evidence that I found to be

       8   relevant, first, is the evidence of the reasonable

       9   structure.

      10              In any patent license, one of the first questions

      11   is:    How are we going to structure this?         Is it going to be

      12   a single payment that we call a lump-sum payment, or is it

      13   going to be a running royalty where every month or every

      14   quarter or every year, you make payments based on the amount

      15   of sales of the products at issue?         So we've got to decide

      16   the structure first.

      17              Then I also think that it's important to look at

      18   the value allocated by Intellectual Ventures to these three

      19   patents.      There's quite a bit of evidence of that, and I

      20   think it's highly relevant.

      21              The third is I looked at evidence to figure out

      22   what I believe is a license amount that those parties could

      23   have agreed to that would be consistent with IV's business

      24   strategy.

      25   Q.    Okay.   Dr. Becker, let's talk about that evidence.          What
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 109 of 112 PageID #: 20948
                                                                                 109



       1   do you mean by licensed structure?

       2   A.   Well, I touched on this a bit, that when you structure a

       3   patent license, the parties have to agree how to make the

       4   payment.      Generally speaking, patent licenses fall into two

       5   categories:      Lump sum or running royalty.

       6              Just like you could walk into a car dealership and

       7   buy a car and you can say, I'll just -- I'll just write you

       8   a check for the whole thing -- that's a lump sum -- or you

       9   could agree to pay for it over time.          That's more of a

      10   running royalty.

      11   Q.   Now --

      12   A.   And so we've got to figure out, based on the evidence in

      13   the case, which structure is the right one.

      14   Q.   Now, Mr. Bratic assumed that it would be a running

      15   royalty; is that right?

      16   A.   He did.    He assumed a running royalty, and in

      17   particular, he assumed something that he -- that is really

      18   more than a typical running royalty.          It's -- it's a

      19   per-subscriber per-month running royalty.

      20   Q.   Do you agree with Mr. Bratic's assumption?

      21   A.   No.

      22   Q.   And how did you go about figuring out which structure

      23   was the most reasonable?

      24   A.   So I looked at the evidence in the case, and I find that

      25   it is overwhelmingly in support of a lump sum.            And there
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 110 of 112 PageID #: 20949
                                                                                 110



       1   are a couple of factors that really drove that -- that

       2   outcome.     I think I have a slide on that.

       3              MR. RUBENSTEIN:     Before we do that, Your Honor,

       4   we're about to get into some confidential information of IV,

       5   and we'd request to seal the courtroom, please.

       6              THE COURT:    All right.    Based on that

       7   representation and counsel's request, I'll order the

       8   courtroom sealed at this time.        Those present not subject to

       9   the protective order in this case should exit the courtroom

      10   and remain outside until it's reopened.

      11              Mr. Ward?

      12              MR. WARD:    Yes, Your Honor.     Since it's IV's

      13   confidential information, I'd request the same courtesy that

      14   we extended to opposing counsel and let IV remain in the

      15   courtroom.

      16              THE COURT:    Do you have any problem,

      17   Mr. Rubenstein?

      18              MR. RUBENSTEIN:     Did you misspeak?      Are you talking

      19   about -- oh, to let IV remain in the courtroom.            I'm sorry.

      20   I misheard you.     I have no objection to that.

      21              THE COURT:    All right.    IV's personnel may remain,

      22   since this is IV's confidential information.

      23              (Courtroom sealed.)

      24              (Sealed Portion No. 8 saved in separate sealed

      25   transcript.)
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 111 of 112 PageID #: 20950
                                                                                 111



       1             (Courtroom unsealed.)

       2             THE COURT:     The jury is excused for lunch at this

       3   time.

       4             COURT SECURITY OFFICER:       All rise.

       5             (Jury out.)

       6             THE COURT:     Court stands in recess.

       7             (Recess.)

       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 2:17-cv-00577-JRG Document 337 Filed 02/21/19 Page 112 of 112 PageID #: 20951
                                                                                 112



       1                               CERTIFICATION

       2

       3              I HEREBY CERTIFY that the foregoing is a true and

       4   correct transcript from the stenographic notes of the

       5   proceedings in the above-entitled matter to the best of my

       6   ability.

       7

       8

       9    /S/ Shelly Holmes                            2/7/19
           SHELLY HOLMES, CSR, TCRR                      Date
      10   OFFICIAL REPORTER
           State of Texas No.: 7804
      11   Expiration Date: 12/31/20

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
